Exhibit 10.1

 

EXECUTION VERSION

Deal CUSIP [_________]

Revolving Loan CUSIP [_________]

 

[g201704282343581152587.jpg]

CREDIT AGREEMENT

dated as of  April 27, 2017

by and among

COLONY STARWOOD HOMES PARTNERSHIP, L.P., a Delaware limited partnership,

as Borrower,

COLONY STARWOOD HOMES, a Maryland Real Estate Investment Trust,

as Parent,

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 9.04,

as Lenders,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

_____________________________________________

JPMORGAN CHASE BANK, N.A.,
CITIGROUP GLOBAL MARKETS INC.,
and
MERRILL LYNCH PIERCE, FENNER & SMITH, INC.

as Joint Lead Arrangers and Joint Bookrunners,

and

CITIBANK, N.A.,
and
BANK OF AMERICA, N.A.

as Co-Syndication Agents

 

 



 

--------------------------------------------------------------------------------

 

ARTICLE I

 

DEFINITIONS

1

 

Section 1.01

 

Defined Terms

1

 

Section 1.02

 

Classification of Loans and Borrowings

35

 

Section 1.03

 

Terms Generally

35

 

Section 1.04

 

Accounting Terms; GAAP

36

ARTICLE II

 

THE CREDITS

36

 

Section 2.01

 

Loans and Borrowings Generally

36

 

Section 2.02

 

Revolving Loans

36

 

Section 2.03

 

Requests for Revolving Borrowings

37

 

Section 2.04

 

Intentionally Omitted

38

 

Section 2.05

 

Requests for Term Loan Borrowings

38

 

Section 2.06

 

Swingline Loans

38

 

Section 2.07

 

Letters of Credit

40

 

Section 2.08

 

Funding of Borrowings

46

 

Section 2.09

 

Interest Elections

46

 

Section 2.10

 

Extension of Termination Dates and Reduction

 

 

 

 

of Commitments

48

 

Section 2.11

 

Amount Limitations

49

 

Section 2.12

 

Increase in Revolving Loan Commitments;

 

 

 

 

Additional Tranche Term Loans

49

 

Section 2.13

 

Repayment of Loans; Evidence of Debt

51

 

Section 2.14

 

Prepayment of Loans

52

 

Section 2.15

 

Fees

53

 

Section 2.16

 

Interest

54

 

Section 2.17

 

Alternate Rate of Interest

55

 

Section 2.18

 

Increased Costs

55

 

Section 2.19

 

Break Funding Payments

57

 

Section 2.20

 

Payments Free of Taxes

57

 

Section 2.21

 

Payments Generally; Pro Rata Treatment; Sharing of

 

 

 

 

Set-offs

61

 

Section 2.22

 

Mitigation Obligations; Replacement of Lenders

63

 

Section 2.23

 

Defaulting Lenders

64

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

66

 

Section 3.01

 

Organization; Powers

66

 

Section 3.02

 

Authorization; Enforceability

67

 

Section 3.03

 

Governmental Approvals; No Conflicts

67

 

Section 3.04

 

Financial Condition; No Material Adverse Change

67

 

Section 3.05

 

Properties

67

 

Section 3.06

 

Litigation and Environmental Matters

68

 

Section 3.07

 

Compliance with Laws and Agreements; No Default

68

 

Section 3.08

 

Investment Company Status

69

 

Section 3.09

 

Taxes

69

 

Section 3.10

 

ERISA

69

 

Section 3.11

 

Disclosure

69

 

Section 3.12

 

Anti-Corruption Laws and Sanctions

69

 

Section 3.13

 

REIT Status

70

ii

 

--------------------------------------------------------------------------------

 

 

 

Section 3.14

 

EEA Financial Institutions

70

 

Section 3.15

 

Insurance

70

 

Section 3.16

 

Subsidiaries; Equity Interests

70

 

Section 3.17

 

Margin Regulations

70

 

Section 3.18

 

Tax Payer Identification Number

70

 

Section 3.19

 

Security Interests

70

 

Section 3.20

 

Business

70

 

Section 3.21

 

OFAC

71

ARTICLE IV

 

CONDITIONS

71

 

Section 4.01

 

Effective Date

71

 

Section 4.02

 

Each Credit Event

74

ARTICLE V

 

AFFIRMATIVE COVENANTS

75

 

Section 5.01

 

Financial Statements; Broker Price Opinions,

75

 

 

 

Ratings Change and Other Information

75

 

Section 5.02

 

Notices of Material Events

77

 

Section 5.03

 

Existence; Conduct of Business

78

 

Section 5.04

 

Payment of Obligations

78

 

Section 5.05

 

Maintenance of Properties; Insurance

78

 

Section 5.06

 

Books and Records; Inspection Rights

79

 

Section 5.07

 

Compliance with Laws

79

 

Section 5.08

 

Use of Proceeds and Letters of Credit

79

 

Section 5.09

 

Intentionally Omitted

79

 

Section 5.10

 

Further Assurances

79

 

Section 5.11

 

Intentionally Omitted

80

 

Section 5.12

 

REIT Status

80

 

Section 5.13

 

Guarantors

80

 

Section 5.14

 

Pledgors

82

ARTICLE VI

 

NEGATIVE COVENANT

83

 

Section 6.01

 

Indebtedness

83

 

Section 6.02

 

Financial Covenants

83

 

Section 6.03

 

Borrowing Base Financial Covenants

84

 

Section 6.04

 

Liens

84

 

Section 6.05

 

Fundamental Changes

84

 

Section 6.06

 

Investments, Loans, Advances, Guarantees and

 

 

 

 

Acquisitions

85

 

Section 6.07

 

Swap Agreements

85

 

Section 6.08

 

Sanctions Laws and Regulations

85

 

Section 6.09

 

Restricted Payments

85

 

Section 6.10

 

Transactions with Affiliates

86

 

Section 6.11

 

Restrictive Agreements

86

 

Section 6.12

 

Sale and Leaseback Transactions

87

 

Section 6.13

 

Intentionally Omitted

87

 

Section 6.14

 

Fiscal Year

87

 

Section 6.15

 

Plans

87

ARTICLE VII

 

EVENTS OF DEFAULT

87

ARTICLE VIII

 

THE ADMINISTRATIVE AGENT

91

iii

 

--------------------------------------------------------------------------------

 

 

 

Section 8.01

 

Appointment and Authority

91

 

Section 8.02

 

Rights as Lender

91

 

Section 8.03

 

Exculpatory Provisions

92

 

Section 8.04

 

Reliance by Administrative Agent

92

 

Section 8.05

 

Delegation of Duties

92

 

Section 8.06

 

Resignation of Administrative Agent

93

 

Section 8.07

 

Non-Reliance on Administrative Agent and Lenders

94

 

Section 8.08

 

No other Duties, Etc

94

 

Section 8.09

 

Collateral and Guaranty Matters; Enforcement

 

 

 

 

Generally

94

 

Section 8.10

 

Credit Bidding

95

ARTICLE IX

 

MISCELLANEOUS

96

 

Section 9.01

 

Notices

96

 

Section 9.02

 

Waivers; Amendments

98

 

Section 9.03

 

Expenses; Indemnity; Damage Waiver

100

 

Section 9.04

 

Successors and Assigns

102

 

Section 9.05

 

Survival

106

 

Section 9.06

 

Counterparts; Integration; Effectiveness; Electronic

 

 

 

 

Execution

106

 

Section 9.07

 

Severability

107

 

Section 9.08

 

Right of Setoff

107

 

Section 9.09

 

Governing Law; Jurisdiction; Consent to Service of

 

 

 

 

Process

107

 

Section 9.10

 

WAIVER OF JURY TRIAL

108

 

Section 9.11

 

Headings

108

 

Section 9.12

 

Confidentiality

108

 

Section 9.13

 

Material Non-Public Information

109

 

Section 9.14

 

Interest Rate Limitation

110

 

Section 9.15

 

USA PATRIOT Act

110

 

Section 9.16

 

Acknowledgement and Consent to Bail-In of EEA

110

 

 

 

Financial Institutions

110

 

Section 9.17

 

Nonliability of Administrative Agent and Lenders

111

 

 




iv

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULES:

Schedule 1.1A

–

List of Loan Parties

Schedule 1.1B

–

Specified Subsidiaries

Schedule 2.01A

–

Commitments

Schedule 2.01B

–

Swingline Commitments

Schedule 2.01C

–

Letter of Credit Commitments

Schedule 3.06

–

Disclosed Matters

Schedule 3.16

–

Equity Interests

Schedule 6.02

–

Existing Convertible Indebtedness

 

EXHIBITS:

Exhibit A

–

Form of Assignment and Assumption

Exhibit B

–

Form of Opinion of Borrower’s Counsel

Exhibit C

–

Form of Compliance Certificate

Exhibit D

–

Form of Borrowing Base Certificate

Exhibit E

–

Form of Borrowing Request

Exhibit F

–

Form of Interest Election Request

Exhibit G

–

Form of Guaranty

Exhibit H

–

Form of Pledge Agreement

Exhibit I-1

–

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit I-2

–

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit I-3

–

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit I-4

–

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

 

 

v

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”), dated as of April 27, 2017, by and
among COLONY STARWOOD HOMES PARTNERSHIP, L.P., a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), COLONY STARWOOD HOMES,
a real estate investment trust formed under the laws of the State of Maryland
(the “Parent”), each of the financial institutions initially a signatory hereto
and their successors and assignees under Section 9.04 (the “Lenders”), and
JPMORGAN CHASE BANK, N.A., as Administrative Agent, with JPMORGAN CHASE BANK,
N.A., CITIGROUP GLOBAL MARKETS, INC., and MERRILL LYNCH PIERCE, FENNER & SMITH,
INC. as Lead Arrangers and Bookrunners (in such capacities, each a “Joint Lead
Arranger”), and CITIBANK, N.A., and BANK OF AMERICA, N.A., as Co-Syndication
Agents (the “Co-Syndication Agents”).

WHEREAS, the Administrative Agent, the Issuing Banks (as hereinafter defined),
the Swingline Lenders (as hereinafter defined) and the Lenders desire to make
available to the Borrower a revolving credit facility in the initial amount of
$675,000,000, which will include a $50,000,000 swingline subfacility and a
$50,000,000 letter of credit subfacility, on the terms and conditions contained
herein.  Initially there is no term loan facility, however Borrower has the
option to elect to add one or more term loan facilities in the future in
accordance with the provisions of this Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I
Definitions

Section 1.01  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:

“50% Sample Properties” has the meaning assigned to such term in
Section 5.01(f)(iii).

“ABR” means when used in reference to any Loan or Borrowing, that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Alternate Base Rate.

“Accession Agreement” means an accession agreement substantially in the form
attached to the Guaranty.

“Acquisition Property” means, as of any given date, any Property acquired by the
Borrower or any Subsidiary of the Borrower and for which a Broker Price Opinion
has not yet been obtained.

“Act” has the meaning assigned to such term in Section 9.15.

1

 

--------------------------------------------------------------------------------

 

 

“Additional Tranche Term Loans” has the meaning assigned to such term in
Section 2.12(d).

“Additional Tranche Term Loan Amendment” has the meaning assigned to such term
in Section 9.02.

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Borrower
and its Subsidiaries determined on a consolidated basis for such period minus
(b) Reserve for Replacements.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjustment Index” means (i) with respect to any Property in an MSA for which a
market-specific S&P CoreLogic Case-Shiller Home Price NSA Index is published,
the S&P CoreLogic Case-Shiller Home Price NSA Index for such MSA (e.g., the S&P
CoreLogic Case-Shiller Atlanta Home Price NSA Index, the S&P CoreLogic
Case-Shiller Miami Home Price NSA Index, etc.), and (ii) with respect to any
Property in an MSA for which a market-specific S&P CoreLogic Case-Shiller Home
Price NSA Index is not published, the S&P CoreLogic Case-Shiller U.S. National
Home Price Index, a repeat sales, value and interval weighted, econometric home
price index model that measures changes in U.S. single-family housing market
prices.  If the S&P CoreLogic Case-Shiller U.S. National Home Price Index is no
longer published the Adjustment Index shall be mutually agreed upon by the
Borrower, the Administrative Agent and the Lenders.

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent appointed pursuant to Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.

“Agent Party” has the meaning assigned to such term in Section 9.01(d)(ii).

“Agreement Date” means the date as of which this Agreement is dated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus one half of one percent (0.50%) and (c) the Adjusted LIBO Rate for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus one

2

 

--------------------------------------------------------------------------------

 

 

percent (1.00%), provided that,  the Adjusted LIBO Rate for any day shall be
based on the LIBO Rate at approximately 11:00 a.m. London time on such day.  Any
change in the Alternate Base Rate due to a change in the Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the Adjusted
LIBO Rate, respectively.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries or Affiliates
from time to time concerning or relating to bribery, money laundering or
corruption.

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Applicable Percentage” means, (i) with respect to any Revolving Lender, the
percentage of the total Revolving Loan Commitments represented by such Revolving
Lender’s Revolving Loan Commitment; provided that in the case of Section 2.23
when any Revolving Lender is a Defaulting Lender, “Applicable Percentage” shall
mean the percentage of the total Commitments represented by such Lender’s
Commitment and (ii) with respect to any Term Loan Lender, the percentage of the
total Term Loans of the applicable Class represented by the Term Loans of that
Class held by such Term Loan Lender.  If the Revolving Loan Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Loan Commitments most recently in effect, giving effect to any
assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.  

“Applicable Margin” means in the case of ABR Loans or Eurodollar Loans, the
percentage rate set forth below (stated in basis points) corresponding to the
Total Leverage Ratio as determined in accordance with Section 6.02(a):

 

 

Level

Total Leverage Ratio

Applicable Margin for Eurodollar Loans
(in basis points per annum)

Applicable Margin for ABR Loans
(in basis points per annum)

Level I

Less than 0.40 to 1.00

175

75

Level II

Greater than or equal to 0.40  to 1.00 but less than 0.45 to 1.00

185

85

Level III

Greater than or equal to 0.45  to 1.00 but less than 0.50 to 1.00

200

100

Level IV

Greater than or equal to 0.50  to 1.00 but less than 0.55 to 1.00

215

115

Level V

Greater than or equal to 0.55  to 1.00

230

130

3

 

--------------------------------------------------------------------------------

 

 

 

The Applicable Margin for Loans shall be determined by the Administrative Agent
from time to time, based on the Total Leverage Ratio as set forth in the
Compliance Certificate most recently delivered by the Borrower pursuant to
Section 5.1(d).  Any adjustment to the Applicable Margin shall be effective as
of the first Business Day after the Borrower delivers to the Administrative
Agent the applicable Compliance Certificate pursuant to Section 5.1(d).  If the
Borrower fails to deliver a Compliance Certificate pursuant to Section 5.1(d),
then the Applicable Margin shall equal the percentages (in basis points)
corresponding to Level V until the first Business Day after the required
Compliance Certificate is delivered.  Notwithstanding the foregoing, for the
period from the Effective Date through but excluding the date on which the
Administrative Agent first determines the Applicable Margin for Loans as set
forth above, the Applicable Margin shall be determined based on
Level III.  Thereafter, such Applicable Margin shall be adjusted from time to
time as set forth in this definition.

If at any time any Financial Statement, certificate or other information upon
which the Applicable Margin was determined was incorrect (whether based on a
restatement, fraud or otherwise), the Borrower shall be required to
retroactively pay any additional amount that the Borrower would have been
required to pay if such Financial Statement, certificate or other information,
as applicable, had been accurate at the time delivered.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Asset Value” means (A) the Book Value of each Acquisition Property and (B) the
BPO Value of any other Property, in each case, as adjusted pursuant to this
definition.  The Borrower may periodically update the Asset Value of any
Property at any time by causing the Diligence Agent to obtain a revised Broker
Price Opinion relating thereto.  Effective on the last day of each fiscal
quarter the Asset Value of each Property (excluding Recently Valued Properties)
will be adjusted pursuant to the negative change, if any, in the index value
most recently reported pursuant to the applicable Adjustment Index compared to
the index value in effect as of the date of such Property’s Broker Price Opinion
(or, in the case of an Acquisition Property, its acquisition date) (such
adjusted value, the “Index-Adjusted Asset Value”).  Additionally, if additional
Broker Price Opinions are required and obtained pursuant to the provisions of
Section 5.01(f)(iii) and the ratio of (x) the sum of the Asset Values obtained
for the 50% Sample Properties calculated using the Asset Values reported
pursuant to the Broker Price Opinions described in Section 5.01(f)(i),
Section 5.01(f)(ii) and Section 5.01(f)(iii), divided by (y) the sum of the
Index-Adjusted Asset Values of the 50% Sample Properties, is less
than ninety-five percent (95%) (the percentage of (x) divided by (y), the “Index
Test Percentage”), then the Asset Value of each Property not included in the 50%
Sample Properties (excluding Recently Valued Properties) will be multiplied by
the Index Test Percentage.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by

4

 

--------------------------------------------------------------------------------

 

 

Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means any of the Senior Managing Director, Managing
Director, Chief Executive Officer, President, Chief Financial Officer, Chief
Operating Officer, Co-Chief Investment Officer, Executive Vice President, Senior
Vice President, Vice President, Assistant Vice President, Treasurer, Assistant
Treasurer, Secretary, Assistant Secretary or General Counsel of the Borrower or
the Parent or any other officer listed on the applicable incumbency certificate
delivered pursuant to Section 4.01(g).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Balance Sheet Cash” means the Ownership Share of all unrestricted and
unencumbered Cash and Cash Equivalents of the Borrower and its Subsidiaries.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Book Value” means, with respect to any asset, the book value of such asset
determined in accordance with GAAP, without giving effect to depreciation but
after taking into account any impairments.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereof.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest

5

 

--------------------------------------------------------------------------------

 

 

Period is in effect, (b) Term Loans of the same Type made, converted or
continued on the same date and as to which a single Interest Period is in effect
or (c) a Swingline Loan.

“Borrowing Base Certificate” means a certificate signed by an Authorized Officer
of the Borrower, substantially in the form of Exhibit D.  Unless indicated
otherwise in the context, any reference to the Borrowing Base Certificate shall
be deemed to refer to the most recent Borrowing Base Certificate delivered by
the Borrower hereunder.  For the avoidance of doubt, in addition to the
Borrowing Base Certificate delivery requirements of this Agreement, the Borrower
may deliver an updated Borrowing Base Certificate at any time, from time to
time.

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 or a Term Loan Borrowing in accordance with
Section 2.05, which shall be, in the case of any such written request, in the
form of Exhibit E or any other form then approved by the Administrative Agent.

“BPO Value” means the “as is” value for any Property set forth in the Broker
Price Opinion most recently obtained by the Administrative Agent from the
Diligence Agent or provided by the Borrower from the Diligence Agent with
respect to such Property.

“Broker Price Opinion” means, with respect to any Property, either (x) a broker
price opinion obtained by the Administrative Agent, (y) a broker price opinion
obtained by the Administrative Agent or the Borrower from the Diligence Agent or
(z) an appraisal obtained by the Administrative Agent from the Diligence Agent
that at a minimum conforms to generally accepted appraisal standards as set
forth in the Uniform Standards of Professional Appraisal Practice promulgated by
the Appraisal Standards Board of the Appraisal Foundation.  Broker Price
Opinions shall include such information (including, but not limited to, opinion
of value) and comply with such guidelines (including under Applicable Law) as
shall be reasonably acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan
(and any ABR Loans or Borrowings the interest on which is computed by reference
to clause (c) of the definition of “Alternate Base Rate”), the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Lease Obligations” means, of any Person, the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases
(or financing leases) on a balance sheet of such Person under GAAP, and the
principal amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.  For the avoidance of doubt, Capitalized
Lease Obligations do not include any liability in respect of an operating lease
required to be reflected on the balance sheet of a Person under GAAP.

“Cash” means, of any Person, Dollars held by such Person in the United States.

6

 

--------------------------------------------------------------------------------

 

 

“Cash Collateralize” has the meaning assigned to such term in
Section 2.07(j).  Derivatives of such term have corresponding meanings.

“Cash Equivalents” means:

(a)

direct obligations of, or obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within one year from the
date of acquisition thereof;

(b)

investments in commercial paper maturing within three hundred sixty-five (365)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c)

investments in certificates of deposit, banker’s acceptances and time deposits
maturing within three hundred sixty-five (365) days from the date of acquisition
thereof issued or guaranteed by or placed with, and money market deposit
accounts issued or offered by, any domestic office of any commercial bank
organized under the laws of the United States of America or any State thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000;

(d)

fully collateralized repurchase agreements with a term of not more than thirty
(30) days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e)

money market funds that (i) comply with the criteria set forth in Securities and
Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii) are
rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

“Change in Control” means either of the following:

(a) 

the acquisition of ownership, directly or indirectly, beneficially or of record,
by any Person or group (within the meaning of the Securities Exchange Act of
1934 and the rules of the SEC thereunder as in effect on the date hereof) other
than Permitted Investors of Equity Interests representing more than thirty-five
percent (35%), and more than the percentage held by the Permitted Investors of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower; or

(b)

the failure of the Parent to own at least seventy-five percent (75%) of the
direct legal and beneficial ownership interest in, and Control, Borrower.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.18(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having

7

 

--------------------------------------------------------------------------------

 

 

the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided that, notwithstanding anything herein to the
contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Charges” has the meaning assigned to such term in Section 9.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, or an
Additional Tranche Term Loan of any tranche (as such tranche is designated in
the applicable Additional Tranche Term Loan Amendment) or Swingline Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means any real or personal property directly or indirectly securing
any of the Obligations or any other obligation of a Person in respect of any
Loan Document, including, without limitation, the Pledged Collateral.

“Commitment” means, as to a Lender, such Lender’s Revolving Loan Commitment or
such Lender’s Term Loan Commitment, as the context may suggest or require, as
such commitment may be (a) reduced from time to time pursuant to Section 2.10
and (b) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 9.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01A, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Commitments is
$675,000,000, comprised solely of the Revolving Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compliance Certificate” means a compliance certificate delivered in accordance
with Section 5.01(d) executed by a Financial Officer of the Borrower in
substantially the form on Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“consolidated” means determined on a consolidated basis in accordance with GAAP
applied on a consistent basis.

8

 

--------------------------------------------------------------------------------

 

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, and (b) the issuance of a Letter of Credit or the amendment of a
Letter of Credit.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lenders or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, passage of time or both would, unless cured or waived, become
an Event of Default.  For all purposes of this Agreement and the other Loan
Documents, a Default or Event of Default will be deemed to “exist” if it has
occurred and is continuing.

“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Designated Persons” means a person or entity (a) listed in the annex to, or
otherwise subject to the provisions of, any Sanctions Laws and
Regulations-related Executive Order; (b) named as a “Specially Designated
National and Blocked Person” (“SDN”) on the most current list published by OFAC
at its official website or any replacement website or other replacement official
publication of such list (the “SDN List”) or is otherwise the subject of any
Sanctions Laws and Regulations; (c) in which an entity or person on the SDN List
has fifty percent (50%) or greater ownership interest or that is otherwise
controlled by an SDN.

9

 

--------------------------------------------------------------------------------

 

 

“Diligence Agent” means (i) Green River Capital, LLC, or (ii) such other
institution designated by the Administrative Agent with the consent of the
Required Lenders by written notice to the Borrower and the Lenders.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Institution” means any Person that is specifically identified by
name on a written list that has been delivered to the Administrative Agent on or
before the Effective Date, which list may be updated from time to time after the
Effective Date upon the Borrower delivering an updated list to the
Administrative Agent; provided, however, that no such update shall apply
retroactively to any Persons that already acquired and continues to hold (or has
and remains committed to acquire, without giving retroactive effect to any such
commitment) an assignment or participation interest in any Commitment, Revolving
Credit Exposure or Term Loan Exposure; provided, further, however, that any such
Person that holds (or has and remains committed to acquire, without giving
retroactive effect to any such commitment) an assignment or participation
interest shall not be permitted to acquire an additional assignment,
participation or other interest in any Commitment, Revolving Credit Exposure or
Term Loan Exposure.  The list of Disqualified Institutions shall be made
available to a Lender upon reasonable request to the Administrative Agent in
connection with a proposed assignment under Section 9.04.

“Dollars” or “$” refers to lawful money of the United States of America.

“EBITDA” means, with respect to a Person for any period and without duplication:
(a) net income (loss) of such Person for such period excluding the following
(but only to the extent included in determining net income (loss) for such
period): (i) depreciation and amortization; (ii) interest expense; (iii) income
tax expense; (iv) extraordinary or nonrecurring items, including, without
limitation, gains and losses from the sale of Property; (v) non-cash charges
(other than non-cash charges that constitute an accrual of a reserve for future
cash payments) and non-cash gains (other than any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced net income in any prior period); (vi) expenses and charges incurred
prior to December 31, 2016 relating to the discontinued non-performing loan
business; and (vii) amounts included in such net income (loss) attributable to
its equity in Unconsolidated Affiliates; plus (b) such Person’s Ownership Share
of EBITDA of its Unconsolidated Affiliates.  EBITDA shall be adjusted to remove
any impact from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to FASB ASC 805.  For purposes of this
definition, nonrecurring items shall be deemed to include, without limitation,
(x) gains and losses on early extinguishment of Indebtedness, (y) severance and
other restructuring charges and (z) transaction costs of acquisitions not
permitted to be capitalized pursuant to GAAP.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

10

 

--------------------------------------------------------------------------------

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
the Administrative Agent (such approval not to be unreasonably withheld or
delayed).

“Eligible Property” means each Property which satisfies all of the following
requirements:

(a)

such Property is a one (1) to four (4) unit residential real property, including
single family homes in planned unit developments and individual single family
townhomes and individual residential condominium units in a condominium project
(but excluding co-ops and manufactured housing);

(b)

such Property is owned in fee simple entirely by the Borrower or a Wholly Owned
Subsidiary of the Borrower, other than an Excluded Subsidiary;

(c)

such Property is located in a State or Commonwealth of the United States of
America or in the District of Columbia;

(d)

regardless of whether such Property is owned by the Borrower or a Wholly Owned
Subsidiary of the Borrower, the Borrower has the right directly, or indirectly
through a Wholly Owned Subsidiary, to take the following actions without the
need to obtain the consent of any Person: (i) to create Liens on such Property
as security for Indebtedness of the Borrower, and (ii) to sell, transfer or
otherwise dispose of such Property, other than, in the case of either of the
preceding clause (i) or (ii), any such limitation resulting from the existence
of a Negative Pledge permitted under Section 6.11;

(e)

neither such Property, nor if such Property is owned by a Wholly Owned
Subsidiary, any of the Borrower’s direct or indirect ownership interest in such
Wholly Owned

11

 

--------------------------------------------------------------------------------

 

 

Subsidiary, is subject to (i) any Lien other than Permitted Encumbrances or (ii)
any Negative Pledge, other than a Negative Pledge permitted under Section 6.11;
and

(f)

such Property is capable of producing income in operating condition, is free of
structural defects or architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters which, individually or collectively, are not material to the
profitable operation of such Property, and no material part thereof has been
damaged by fire or other casualty  or condemned, except, in each case, for
defects, deficiencies, conditions or other matters which, individually or
collectively, are not material to the profitable operation of such Property.  

A Property shall be excluded from the calculation of Unencumbered Asset Value
and Unencumbered NOI if such Property ceases to be an Eligible Property and all
financial covenants calculated by reference to Unencumbered Asset Value or
Unencumbered NOI shall be calculated excluding such Property.  

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

12

 

--------------------------------------------------------------------------------

 

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“ERISA Group” means the Parent, the Borrower, any other Subsidiary and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control, which, together with the
Parent, the Borrower or any other Subsidiary, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor Person), as
in effect from time to time.

“Eurodollar” means when used in reference to any Loan or Borrowing whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Subsidiary” means (a) any Subsidiary (i) holding title to assets that
are or are to become collateral for any Secured Indebtedness of such Subsidiary
within three (3) months following the acquisition thereof and (ii) that is
prohibited from guarantying the Indebtedness of any other Person pursuant to (A)
any document, instrument or agreement evidencing such Secured Indebtedness or
(B) a provision of such Subsidiary’s organizational documents which provision
was included in such Subsidiary’s organizational documents as a condition to the
extension of such Secured Indebtedness, (b) any Subsidiary that is organized
under the laws of any country other than the United States of America; provided
that in each such case, such document, instrument or agreement was not entered
into for the purpose of invoking the exclusions permitted hereunder, (c) any
Subsidiary holding no Properties or other material assets, or (d) any Subsidiary
formed for the purposes of becoming an obligor under Secured Indebtedness of the
kind described in the foregoing provisions of this definition, provided that
such Subsidiary incurs such Secured Indebtedness within thirty (30) days after
it ceases to be excluded under clause (c), above.

13

 

--------------------------------------------------------------------------------

 

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee by
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to such Specified Swap Obligation or (b) in the case of a Specified Swap
Obligation subject to a clearing requirement pursuant to Section 2(h) of the
Commodity Exchange Act (or any successor provision thereto), because such Loan
Party is a “financial entity,” as defined in Section 2(h)(7)(C)(i) of the
Commodity Exchange Act (or any successor provision thereto), at the time such
Guarantee of such Loan Party becomes or would become effective with respect to
such related Specified Swap Obligation.  If a Specified Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Specified Swap Obligation that is attributable
to swaps for which such Obligation is guaranteed by such Loan Party or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.22(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.20, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.20(c) and (e) any U.S. Federal withholding
Taxes imposed under FATCA.

“Existing Revolving Credit Facilities” means (i) that certain Amended and
Restated Master Loan and Security Agreement, dated as of June 13, 2014, by and
among Starwood Waypoint Borrower, LLC, as the borrower, the lenders party
thereto, Citibank, N.A., as administrative agent for the lenders, and the other
parties signatory thereto, as amended to date and (ii) that certain Second
Amended and Restated Revolving Credit Agreement, dated as of July 14, 2015, by
and among ColFin AH Finance Masterco, LLC, ColFin AH Finance Holdco, LLC, the
lenders party thereto, JPMorgan Chase Bank, National Association, as agent for
lenders, and the other parties signatory thereto.

“Expanded Sample Properties” has the meaning assigned to such term in
Section 5.01(f)(ii).

14

 

--------------------------------------------------------------------------------

 

 

“Expanded Sample Ratio” has the meaning assigned to such term in
Section 5.01(f)(iii).

“Extended Revolving Credit Termination Date” means April 27, 2021.

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for Cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the
transaction.  Except as otherwise provided herein, Fair Market Value shall be
determined by the Board of Directors of the Parent (or an authorized committee
thereof) acting in good faith conclusively evidenced by a board resolution
thereof delivered to the Administrative Agent or, with respect to any asset
valued at no more than $1,000,000, such determination may be made by the chief
Financial Officer of the Parent evidenced by an officer’s certificate delivered
to the Administrative Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the greater of (i) zero
percent (0%) and (ii) the rate calculated by the NYFRB based on such day’s
federal funds transactions by depositary institutions, as determined in such
manner as the NYFRB shall set forth on its public website from time to time, and
published on the next succeeding Business Day by the NYFRB as the federal funds
effective rate.

“Fee Letter” means those certain fee letters, each dated as of March 14, 2017,
by and between the Borrower and certain Lenders and certain affiliates of such
Lenders.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fixed Charges” means, with respect to a Person and for any period, the sum,
without duplication, of the Ownership Share of: (a) the Interest Expense of such
Person for such period, plus (b) all regularly scheduled principal payments on
Indebtedness payable during such period (excluding balloon, bullet or similar
payments of principal due upon the stated maturity of Indebtedness), plus (c)
the aggregate amount of all Preferred Dividends paid to a Person other than the
Parent, the Borrower or a Subsidiary thereof.  The Borrower’s Ownership Share of
the Fixed Charge of its Unconsolidated Affiliates for a given period will be
included when determining the Fixed Charges of the Borrower for such period.

“Foreign Lender” means a Lender that is not a U.S. Person.

15

 

--------------------------------------------------------------------------------

 

 

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guaranty”, “Guaranteed” or to “Guarantee” means, as applied to any obligation
and includes any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or
(d) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.  As the context requires, “Guaranty” shall also
mean the guaranty executed and delivered pursuant to Section 5.13 and
substantially in the form of Exhibit G.

“Guarantor” or “Guarantors” means, collectively or individually as the context
may suggest or require, the Parent and the Subsidiary Guarantors.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate.”

“Indebtedness” of any Person means, without duplication, the following:

(a) 

all obligations of such Person for borrowed money,  

(b) 

all obligations of such Person evidenced by bonds, debentures, notes or similar
instruments,

(c)

all obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person,

16

 

--------------------------------------------------------------------------------

 

 

(d) 

all obligations of such Person in respect of the deferred purchase price of
property or services (excluding, for the avoidance of doubt, (i) accounts
payable and accruals for payroll and (ii) financing of the payment of insurance
premiums, in each case, incurred in the ordinary course of business), 

(e) 

all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed,

(f) 

all Guarantees by such Person of Indebtedness of others (other than contingent
“build-to-rent” guarantees),

(g) 

all Capital Lease Obligations of such Person,

(h) 

all net obligations under any Swap Agreement (other than to the extent cash
collateralized) in excess of $50,000,000, individually or in the aggregate for
all such Swap Agreements,

(i) 

all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit, letters of guaranty and bankers’ acceptances
issued in support of Indebtedness (to the extent such Indebtedness is not
already included hereunder).

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is personally liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except
any Indebtedness to the extent that any such Person is not personally liable
therefore pursuant to the terms of any such Indebtedness.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a) hereof, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its  Lender Parent, (c) the Parent, the Borrower or any of their Affiliates, (d)
provided no Event of Default exists, a Disqualified Institution, or (e) a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
holding company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.

17

 

--------------------------------------------------------------------------------

 

 

“Index-Adjusted Asset Value” has the meaning assigned to such term in the
definition of Asset Value.

“Information” has the meaning assigned to such term in Section 9.12.

“Information Memorandum” means the Confidential Information Memorandum dated
March 17, 2017 relating to the Borrower and the Transactions.

“Intercompany Indebtedness” means any Indebtedness between or among the Parent,
the Borrower and their respective Subsidiaries (including, without limitation,
any notes issued in any securitization and held by Parent, the Borrower and
their respective Subsidiaries), provided, that for purposes of calculating a
financial ratio that includes Indebtedness of any Unconsolidated Affiliate,
intercompany indebtedness shall be deemed to include Indebtedness of such
Unconsolidated Affiliate held by the Parent, the Borrower or any Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.09.

“Interest Expense” means, with respect to a Person and for any period, without
duplication, all paid, accrued or capitalized interest expense (other than
capitalized interest expense funded under a construction loan interest reserve
account); provided that Interest Expense shall exclude the following:

(a)

amortization of deferred financing costs, debt issuance costs, commissions, fees
and expenses, premiums, if any, pay-in-kind interest expense, the amortization
of original issue discount resulting from the issuance of Indebtedness below
par, and any other amounts of non-cash interest (including as a result of the
effects of purchase accounting);

(b)

interest expense attributable to Intercompany Indebtedness;

(c)

any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates; and

(d)

any expensing of commitment and other financing fees.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day following the last day of each of March,
June, September and December, (b) with respect to any Eurodollar Loan, the last
day of the Interest Period applicable to the Borrowing of which such Loan is a
part and, in the case of a Eurodollar Borrowing with an Interest Period of more
than three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period, and (c) with respect to any Swingline Loan, the
last Business Day of each of March, June, September and December and the
Revolving Maturity Date.

“Interest Period” means (a) with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one (1), two (2), three (3) or
six (6) months thereafter, as the Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day,

18

 

--------------------------------------------------------------------------------

 

 

such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period.  For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, in the case of a Revolving Borrowing, thereafter shall be
the effective date of the most recent conversion or continuation of such
Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the greater of
(i) zero percent (0%) and (ii) the rate per annum (rounded to the same number of
decimal places as the LIBO Screen Rate) determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the LIBO Screen Rate for the longest period for which the LIBO Screen Rate
is available for the applicable currency) that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for the shortest period (for which
that LIBO Screen Rate is available for the applicable currency) that exceeds the
Impacted Interest Period, in each case, at such time.

“Initial Sample Properties” has the meaning assigned to such term in
Section 5.01(f)(i).

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any commitment to make an Investment in any other Person, as well as
any option of another Person to require an Investment in such Person, shall
constitute an Investment.  Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Investment Grade Rating” means a credit rating of either (x) BBB- or higher
from S&P or (y) Baa3 or higher from Moody’s.

“Investment Grade Rating Date” means the date specified by the Borrower as such
in a written notice to the Administrative Agent after the Parent obtains an
Investment Grade Rating from either Moody’s or S&P.

“IRS” means the United States Internal Revenue Service.

19

 

--------------------------------------------------------------------------------

 

 

“ISP” means, with respect to any Letter of Credit issued hereunder, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., Bank of
America, N.A., and any other Lender that agrees to act as an Issuing Bank, each
in its capacity as the issuer of Letters of Credit hereunder, and its successors
in such capacity as provided in Section 2.07(i).  The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.  Each
reference herein to the “Issuing Bank’ shall be deemed to be a reference to the
relevant Issuing Bank.

“LC Collateral Account” has the meaning assigned to such term in
Section 2.07(j).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.07(l).   For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, any Secured Swap Provider, each co-agent or sub-agent appointed
by the Administrative Agent from time to time pursuant to Section 8.05, any
other holder from time to time of any of any Obligations and, in each case,
their respective successors and permitted assigns.

“Lenders” means each financial institution from time to time party hereto as a
“Revolving Lender” or a “Term Loan Lender”, in each case, together with its
respective successors and permitted assigns pursuant to Section 9.04, and, as
the context requires, includes the Swingline Lender and the Issuing Bank.

“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.

“Letter of Credit Application” has the meaning set forth in Section 2.07(c).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing bank to issue Letters of Credit hereunder.  The
initial amount of

20

 

--------------------------------------------------------------------------------

 

 

each Issuing Bank’s Letter of Credit Commitment is set forth on Schedule 2.01C,
or if an Issuing Bank has entered into an Assignment and Assumption, the amount
set forth for such Issuing Bank as its Letter of Credit Commitment in the
Register maintained by the Administrative Agent.

“LIBO Rate” means, with respect to any Eurodollar Loan for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for U.S. Dollars/the relevant currency for
a period equal in length to such Interest Period as displayed on pages LIBOR01
or LIBOR02 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the Screen Rate shall not
be available at such time for such Interest Period (an “Impacted Interest
Period”) with respect to the applicable currency then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate.”

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan” or “Loans” means, individually or collectively as the context may suggest
or require, any or all Revolving Loans, Term Loans, or Swingline Loans.

“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by the Borrower or any
Loan Party with or in favor of the Administrative Agent and/or the Lenders,
including each Note, the Guaranty, the Pledge Agreement, the Fee Letters and any
amendments, modifications or supplements thereto or waivers thereof, legal
opinions issued in connection with the other Loan Documents, UCC filings, flood
determinations, letter of credit applications and any agreements between
the  Borrower and the Issuing Bank regarding the Issuing Bank’s Letter of Credit
Commitment or the respective rights and obligations between the Borrower and the
Issuing Bank in connection with the issuance of Letters of Credit and any other
documents prepared in connection with the other Loan Documents, if any.

“Loan Parties” means each of the Borrower, each Guarantor, each Pledgor and each
other Person who guarantees all or a portion of the Obligations and/or who
pledges any collateral

21

 

--------------------------------------------------------------------------------

 

 

to secure all or a portion of the Obligations.  Schedule 1.1A sets forth the
Loan Parties, in addition to the Borrower, as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise, (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests at the option of
the issuer of such Equity Interest), (b) is convertible into or exchangeable or
exercisable for Indebtedness or Mandatorily Redeemable Stock, or (c) is
redeemable at the option of the holder thereof, in whole or in part (other than
an Equity Interest which is redeemable solely in exchange for common stock or
other equivalent common Equity Interests), in the case of each of clauses (a)
through (c), on or prior to the Maturity Date for any Class of Loans.

“Material Adverse Change” means any event, development or circumstance that has
a material adverse effect on (a) the business, operations, assets, property,
condition (financial or otherwise) of the Parent, the Borrower and their
respective Subsidiaries taken as a whole, or (b) the ability of the Parent, the
Borrower or any of the other Loan Parties to perform its respective Obligations
under this Agreement or any of the other Loan Document, or (c)  the validity or
enforceability of any Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $50,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

“Material Subsidiaries” means (a) each Subsidiary of the Borrower that owns a
Property included in the determination of Unencumbered Asset Value or
Unencumbered NOI, (b) any direct or indirect Subsidiary of the Borrower that
holds direct or indirect Equity Interests in a Person which owns a Property
included in the determination of Unencumbered Asset Value or Unencumbered NOI
and (c) any direct or indirect Subsidiary of the Borrower to which more than
five percent (5%) of Total Asset Value is attributable on an individual basis,
other than, solely in the case of the preceding clause (c), an Excluded
Subsidiary.

“Maturity Date” means (a) with respect to the Revolving Loans and Revolving Loan
Commitments, the Revolving Credit Termination Date (b) with respect to any
Additional Tranche Term Loans of any Class, the date specified as the scheduled
final maturity date (after giving effect to any extension options provided and
exercised in the applicable Additional Tranche Term Loan Amendment) of the
Additional Tranche Term Loans of such Class in the applicable Additional Tranche
Term Loan Amendment and (c) with respect to the Swingline Loans and Swingline
Commitments, the date which is seven (7) Business Days prior to the Revolving
Credit Termination Date.

22

 

--------------------------------------------------------------------------------

 

 

“Maximum Rate” has the meaning assigned to such term in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real estate granting
a Lien on such interest in real estate as security for the payment of
Indebtedness.

“MSA” means Metropolitan Statistical Area, as defined by the United States
Office of Management and Budget.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Negative Pledge” has the meaning assigned to such term in Section 6.11.

“Net Operating Income” means, for any Property and for a given period, the
following without duplication, determined in accordance with GAAP: (a) the
rental income and other revenues from the operation of such Property, including
from straight-lined rent and amortization of above or below market leases, minus
(b) all expenses paid (excluding interest, but including an appropriate accrual
for property taxes and insurance) related to the ownership, operation, repair or
maintenance of such Property, including, but not limited to, property taxes,
assessments and the like (including, without limitation, all dues, fees,
impositions and other charges levied, assessed or imposed against such Property
by a homeowners or condominium association or other similar entity), insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses, and
marketing expenses, minus (c) the greater of (i) the actual property management
fee paid during such period with respect to such Property and (ii) an imputed
management fee in an amount equal to eight percent (8%) of the gross revenues
for such Property for such period.

“Net Proceeds” means with respect to an Equity Issuance by a Person, the
aggregate amount of all Cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Nonrecourse Indebtedness” means, at any time, Indebtedness of the Parent, the
Borrower and their respective Subsidiaries and Unconsolidated Affiliates in
respect of which recourse for payment (except for customary exceptions for
fraud, misapplication of funds, misrepresentation, waste, environmental
indemnities, prohibited transfers, violation of “special purpose entity”
covenants, bankruptcy, insolvency, receivership or other similar events and
other similar and customary exceptions to nonrecourse liability until a claim is
made with respect thereto, and then in the event of any such claim, only a
portion of such Indebtedness in an amount equal to the amount of such claim
shall no longer constitute “Nonrecourse Indebtedness” for the period that such
portion is subject to such claim) is either (i) contractually limited to

23

 

--------------------------------------------------------------------------------

 

 

specific assets encumbered by a Lien securing such Indebtedness or (ii) limited
to certain Excluded Subsidiaries.

“Non-Wholly Owned Subsidiary” means any Subsidiary of the Borrower that is not a
Wholly Owned Subsidiary.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other LC Exposure; and (c) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Loan Parties owing to the Administrative Agent, any Issuing Bank or
any Lender Party of every kind, nature and description, under or in respect of
this Agreement or any of the other Loan Documents or Secured Swap Agreement,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any
promissory note; provided, that in no event shall any Excluded Swap Obligations
constitute “Obligations” hereunder.  

“Occupancy Rate” means, with respect to all Properties at any time included in
the determination of Unencumbered Asset Value, the ratio, expressed as a
percentage, of (a) the total number of such Properties occupied by tenants that
are not Loan Parties or Subsidiaries or affiliates of any Loan Party pursuant to
binding leases as to which no default in the payment of scheduled rent has
occurred and has continued unremedied for sixty-one (61) or more days and no
eviction proceedings have commenced to (b) the total number of such Properties.

“OFAC” means Office of Foreign Assets Control of the United States Department of
the Treasury.

“Original Revolving Credit Termination Date” means April 27, 2020.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

24

 

--------------------------------------------------------------------------------

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22).

“Overnight Bank Funding Rate” means, for any day, the greater of (i) zero (0%)
and (ii) the rate comprised of both overnight federal funds and overnight
Eurodollar borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as an overnight bank funding rate (from and
after such date as the NYFRB shall commence to publish such composite rate).

“Ownership Share” means (a) with respect to Borrower and any Wholly Owned
Subsidiary, one hundred percent (100%), (b) with respect to the Borrower and the
Parent, one hundred percent (100%), and (c) with respect to any Non-Wholly Owned
Subsidiary or Unconsolidated Affiliate, the greater of (i) the percentage of the
issued and outstanding Equity Interests in such Person held, directly or
indirectly, by the Borrower and (ii) the percentage of the net liquidation value
of such Person that would be received by the Borrower and its Wholly Owned
Subsidiaries, in the aggregate, upon liquidation of such Person. Unless
otherwise indicated in the context, “Ownership Share” shall refer to the
Ownership Share of the Borrower in a Person.

“Parent” has the meaning assigned to such term in the introductory paragraph
hereof.

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)Liens created pursuant to any Loan Document;

(b)Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority any homeowners association or similar organization, or
pursuant to any encumbrance described in clause (f), below (excluding any Lien
imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws);

(c)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;

25

 

--------------------------------------------------------------------------------

 

 

(d)pledges and deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(e)deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(f)judgment liens in respect of judgments that do not constitute an Event of
Default under clause (m) of Article VII;

(g)easements, zoning restrictions, rights-of-way, rights, covenants, conditions
and restrictions of record and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not interfere with the
ordinary conduct of business of the Borrower or any Subsidiary or the intended
use thereof;

(h)Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions; and

(i)At any time prior to June 15, 2017, Liens granted to secure the Existing
Revolving Credit Facilities, provided that all financing commitments thereunder
have been terminated and no Indebtedness remains outstanding thereunder.

provided that, except for clause (a), above, “Permitted Encumbrances” shall not
include any Lien granted to secure Indebtedness.

“Permitted Investors” means Starwood Capital Group, Colony NorthStar, Inc.,
Thomas J. Barrack Jr. and their respective affiliates, successors and heirs.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

“Pledge Agreement” means the Pledge Agreement executed and delivered pursuant to
Section 4.01(e) and substantially in the form of Exhibit H.  

“Pledged Collateral” has the meaning assigned to such term in the Pledge
Agreement.

26

 

--------------------------------------------------------------------------------

 

 

“Pledgor” means any Person that is, as of the Agreement Date, or hereafter
becomes or is required to become, a party to the Pledge Agreement as a
“Pledgor.”

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent, the Borrower or any other Subsidiary.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent, the Borrower or
any other Subsidiary, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

“Prime Rate” means the greater of (i) zero (0%) and (ii) the interest per annum
publicly announced from time to time by JPMorgan Chase Bank, N.A. as its prime
rate in effect at its office located at 270 Park Avenue, New York, New York;
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Property” or “Properties” means a parcel (or group of related parcels) of real
property owned by the Borrower, any Subsidiary or any Unconsolidated Affiliate.

“Pro Forma Basis” means, with respect to any calculation of financial ratios set
forth in Sections 6.02 and 6.03, that (a) the ratios described in Sections
6.02(b), 6.02(d), and 6.03(b) shall be calculated as of the last day of the most
recent Test Period and (b) all other ratios shall be calculated based on the
most recent Borrowing Base Certificate and based on the Total Indebtedness (or
applicable components thereof) as of such date, giving pro forma effect to any
expected incurrence or extinguishment of Indebtedness as of the referenced date
or any other events specified in the applicable provision hereof.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

“Recently Valued Property” means, as of any date, any Property acquired, or for
which a Broker Price Opinion has been obtained, within the preceding ninety (90)
days.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Recourse Indebtedness” mean, at any time, the portion of Total Indebtedness
that is not Nonrecourse Indebtedness.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit issued by such Issuing Bank.

“Register” has the meaning assigned to such term in Section 9.04(b).

27

 

--------------------------------------------------------------------------------

 

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of § 856, et seq. of the Code or any
successor provisions.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Reserve for Replacements” means, for any period and with respect to any
Property, the Ownership Share of (a) $1,250 multiplied by (b) the number of days
in such period that the Property was owned by the Borrower or its Subsidiary or
Unconsolidated Affiliate divided by (c) three hundred sixty-five (365).  If the
term Reserve for Replacements is used without reference to any specific
Property, then it shall be determined on an aggregate basis with respect to all
Properties of the Borrower and its Subsidiaries and the applicable Ownership
Shares of all Properties of all Unconsolidated Affiliates.

“Required Delivery Date” has the meaning assigned to such term in Section 5.13.

“Required Lenders” means, at any time, Lenders having Term Loans (if any),
Revolving Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Term Loans (if any), Revolving Credit
Exposures and unused Commitments at such time; provided that, in the event any
of the Lenders shall be a Defaulting Lender, then for so long as such Lender is
a Defaulting Lender, “Required Lenders” means Lenders (excluding all Defaulting
Lenders) having Term Loans, Revolving Credit Exposures and unused Commitments
representing more than fifty percent (50%) of the sum of the total Term Loans,
Revolving Credit Exposures and unused Commitments of such Lenders (excluding all
Defaulting Lenders) at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Parent, the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Parent, the Borrower or any
Subsidiary, or any option, warrant or other right to acquire any such Equity
Interests in the Parent, the Borrower or any Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time, provided, that, if such Lender
is an Issuing Bank and/or a Swingline Lender, “Revolving Credit Exposure” for
such Lender shall include, as applicable and without duplication, the aggregate
Stated Amount of all outstanding Letters of Credit issued by such Lender as an
Issuing Bank, plus the aggregate amount of all unreimbursed LC Disbursements
owing to such Lender as an Issuing Bank, plus the aggregate amount of all
outstanding Swingline Loans made by such Lender as a Swingline Lender.

“Revolving Credit Termination Date” means the Original Revolving Credit
Termination Date, or, if the Original Revolving Credit Termination Date is
extended pursuant to Section 2.10(a), the Extended Revolving Credit Termination
Date.

28

 

--------------------------------------------------------------------------------

 

 

“Revolving Extension Request” has the meaning assigned to such term in
Section 2.10(a).

“Revolving Facility Fee” has the meaning assigned to such term in Section 2.15.

“Revolving Lender” means a Lender having a Revolving Loan Commitment, or if the
Revolving Loan Commitments have terminated, holding any Revolving Loans.

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.02.

“Revolving Loan Note” means a promissory note, made by the Borrower and payable
to the order of a Revolving Lender in a principal amount equal to the amount of
such Lender’s Revolving Loan Commitment.

“Revolving Loan Commitment” means, as to a Lender, such Lender’s obligation to
make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.10 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.  The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Revolving Loan Commitment, as
applicable.  The initial aggregate amount of the Lenders’ Revolving Loan
Commitments is $675,000,000.

“S&P” means S&P Global Ratings, or any successor thereto.

“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.12.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (which at the time of this
Agreement, includes Cuba, Iran, North Korea, Sudan, Syria and Crimea).

“Sanctions Laws and Regulations” means any sanctions, prohibitions or
requirements administered, imposed or enforced by the United States Government
(including, without limitation, OFAC), or other relevant sanctions authority
having jurisdiction over any Loan Party or its respective Subsidiaries.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the

29

 

--------------------------------------------------------------------------------

 

 

Office of Foreign Assets Control of the U.S. Department of the Treasury or the
U.S. Department of State or any other relevant governmental authority.

“SEC” means the Securities and Exchange Commission of the United State of
America.

“Secured Indebtedness” means, at any time, that portion of Total Indebtedness
that is secured by a Lien, excluding Obligations under the Loan Documents or any
other debt that is secured solely by Collateral on a pari passu or junior basis
with the Liens securing the Obligations.

“Secured Swap Agreement” means any Swap Agreement that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between or among any Loan Party and any
Secured Swap Provider, and which was not prohibited by any of the Loan Documents
when made or entered into.

“Secured Swap Provider” means any Person that (a) at the time it enters into a
Secured Swap Agreement with a Loan Party, is the Administrative Agent or an
Affiliate of the Administrative Agent or (b) at the time it (or its Affiliate)
becomes Administrative Agent (including on the Effective Date), is a party to a
Secured Swap Agreement with a Loan Party, in each case in its capacity as a
party to such Secured Swap Agreement.

“Specified Subsidiaries” means the Subsidiaries listed on Schedule 1.1B.

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial

30

 

--------------------------------------------------------------------------------

 

 

statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
are, as of such date, owned, controlled or held, or (b) that is, as of such
date, otherwise Controlled, by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any direct or indirect subsidiary of the Parent, the Borrower
or a Loan Party, as applicable.  When used without reference to a particular
Person, “Subsidiary” shall refer to a Subsidiary of the Borrower.

“Subsidiary Guarantors” means, collectively, (i) all Subsidiaries that have
executed the Guaranty delivered to Administrative Agent pursuant to
Section 4.01(d), and (ii) all Subsidiaries that have delivered a Guaranty or
Accession Agreement to Administrative Agent and otherwise complied with the
requirements of Section 5.13, in each such case, which Subsidiaries have not
been released from such Guaranty pursuant to the terms and conditions of
Section 5.13(e), provided, that any Subsidiary that will be required to deliver
an Accession Agreement pursuant to Section 5.13, but is not yet required to do
so will be deemed a Subsidiary Guarantor for purposes of the definition of the
term “Loan Parties.”

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement or provision relating thereto, (a) for any date on or after the date
such Swap Agreements have been terminated or closed out, the termination amount
or value determined in accordance therewith, and (b) for any date prior to the
date such Swap Agreements have been terminated or closed out, the then-current
mark-to-market value for such Swap Agreements, determined based upon one or more
mid-market quotations or estimates provided by any recognized dealer in Swap
Agreements (which may include the Administrative Agent, any Lender, or any
Affiliate of them).

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(ii)(C).  Each Swingline Lenders Swingline Commitment
represents a portion of, and is not in addition to, such Lender’s Revolving Loan
Commitment.  

31

 

--------------------------------------------------------------------------------

 

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time  other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b), the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

“Swingline Lenders” means each of JPMorgan Chase Bank, N.A., Citibank, N.A., and
Bank of America, N.A., each in its capacity as a lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.06.

“Swingline Loan Availability Period” means the period beginning on the Effective
Date to, but excluding, the Swingline Termination Date.

“Swingline Note” means the promissory note, made by the Borrower and payable to
the order of a Swingline Lender in a principal amount equal to the amount of
such Swingline Lender’s Swingline Commitment as originally in effect and
otherwise duly completed.

“Swingline Termination Date” means the date which seven (7) Business Days prior
to the Revolving Credit Termination Date.

“Tangible Net Worth” means, at any time, the sum of the following, determined in
accordance with GAAP, (a) stockholders’ equity of the Borrower plus (b)
accumulated depreciation of real property and amortization, excluding, to the
extent included when determining stockholders’ equity of the Borrower and its
Subsidiaries: (i) the amount of any write-up or write-down in the Book Value of
any assets reflected in any balance sheet resulting from revaluation thereof,
and (ii) amounts appearing on the consolidated balance sheet of the Borrower and
its Subsidiaries for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means an Additional Tranche Term Loan, if any, made by a Term Loan
Lender to the Borrower pursuant to Section 2.12.

“Term Loan Commitment” means, as to a Lender, such Lender’s obligation to make
Term Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s outstanding Term Loans hereunder, as such commitment may
be (a) reduced from time to time pursuant to Section 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 10.04.  The initial aggregate amount of the Lenders’ Term
Loan Commitments is $0.

32

 

--------------------------------------------------------------------------------

 

 

“Term Loan Lender” means a Lender having a Term Loan Commitment, or if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

“Term Loan Note” means a promissory note, made by the Borrower and payable to
the order of a Term Loan Lender in a principal amount equal to the amount of
such Term Loan Lender’s Term Loan Commitment.

“Test Period” means, on any date, the period of four consecutive fiscal quarters
of Borrower ended on or immediately prior to such date (taken as one accounting
period); provided that for purposes of calculating any ratio as of any date
other than the last day of a Test Period, “Test Period” shall refer to the last
four consecutive fiscal quarter period for which consolidated financial
statements of the Borrower and its Subsidiaries have been (or were required to
be) delivered pursuant to Section 5.01(a) or (b), as applicable.

“Total Asset Value” means, as of any date, the sum (without duplication) of the
Ownership Share of the Asset Value of all Properties of (a) the Borrower and its
Subsidiaries  and (b) all Unconsolidated Affiliates of the Borrower.  

“Total Indebtedness” means, at any time, without duplication, the sum of (a) the
Ownership Share of the outstanding principal balance of all Indebtedness of the
Parent, the Borrower and their respective Subsidiaries outstanding at such date,
determined at par without giving effect to any discount, plus (b) the applicable
Ownership Share of the outstanding principal balance of all Indebtedness of each
Unconsolidated Affiliate, excluding, in each case, Intercompany Indebtedness;
provided that solely for the purposes of calculating the Total Leverage Ratio
and the Secured Leverage Ratio, the Indebtedness of each Unconsolidated
Affiliate (prior to giving effect to the Ownership Share) shall be net of the
unrestricted and unencumbered Cash then held by such Unconsolidated Affiliate.

“Total Leverage Ratio” has the meaning defined in Section 6.02(a).

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that  clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Borrower and
the other Loan Parties of this Agreement and the other Loan Documents, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

“Treasury Note Rate” means the latest published rate for United States Treasury
Notes (but the rate on United States Treasury Notes issued on a discounted basis
shall be converted to a bond equivalent) as published daily in the Federal
Reserve Statistical Release H.15 (519) of Selected Interest Rates having a ten
(10) year maturity (or the closest thereto) as of the date of determination, or
in the event such rate is no longer published, such alternative rate as the
Administrative Agent and the Borrower may agree.  

33

 

--------------------------------------------------------------------------------

 

 

“Type” means, when used in reference to any Loan or Borrowing, whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person
and which other Person does not otherwise constitute a subsidiary of such Person
hereunder. When used without reference to a particular Person, “Unconsolidated
Affiliate” shall refer to an Unconsolidated Affiliate of the Borrower.

“Unencumbered Asset Value” means, at any given time, the sum (without
duplication) of the Asset Value of all Eligible Properties included in the most
recent Borrowing Base Certificate for such period, provided, that

(x)

to the extent that the amount of Unencumbered Asset Value attributable to
Eligible Properties located in any one MSA would exceed (1) twenty-five percent
(25%) of the total Unencumbered Asset Value, in the case of the Miami MSA or the
Atlanta MSA, or (2) fifteen percent (15%) of total Unencumbered Asset Value in
all other cases, such excess shall be excluded;

(y)

to the extent that the amount of Unencumbered Asset Value attributable to
Eligible Properties the acquisition cost of which exceeded $500,000 would exceed
five percent (5%) of Unencumbered Asset Value, such excess shall be excluded;
and

(z) 

Unencumbered Asset Value will exclude Asset Value attributable to Eligible
Properties which are owned, directly or indirectly, by any Subsidiary which is
required to comply with, but has not fully and timely complied with, the
guaranty and collateral requirements of Section 5.13(b) or Section 5.14(b),
until such compliance occurs.

“Unencumbered NOI” means, for any period, Net Operating Income from the Eligible
Properties included in the most recent Borrowing Base Certificate for such
period.

“Unsecured Indebtedness” means that portion of Total Indebtedness of the Parent,
the Borrower, and their Wholly Owned Subsidiaries that is not Secured
Indebtedness, provided, that Intercompany Indebtedness excluded under Unsecured
Indebtedness shall be limited to Indebtedness between or among the Parent, the
Borrower and their Wholly Owned Subsidiaries.

“Unsecured Interest Expense” means, for any period, without duplication, the
greater of (a) the portion of Interest Expense for such period attributable to
Unsecured Indebtedness, and (b) the imputed interest expense that would result
from clause (a) hereof if the applicable Unsecured Indebtedness bears interest
at a per annum rate equal to the Treasury Note Rate plus three percent (3.00%).

“Update Certificate” has the meaning assigned to such term in Section 4.02(c).

34

 

--------------------------------------------------------------------------------

 

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned and
controlled by such Person or one or more other Wholly Owned and controlled
Subsidiaries of such Person.  When used without reference to a particular
Person, “Wholly Owned Subsidiary” shall refer to a Wholly Owned Subsidiary of
the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

Section 1.03  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including Cash, securities, accounts and
contract rights.

35

 

--------------------------------------------------------------------------------

 

 

Section 1.04  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until  such notice shall have
been withdrawn or such provision  amended in accordance
herewith.  Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

ARTICLE II
The Credits

Section 2.01  Loans and Borrowings Generally.  

(a)Each Loan shall be made as part of a Borrowing consisting of Loans made by
Lenders ratably in accordance with their respective Commitments.  The failure of
any Lender to make any Loans required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.  

(b)Subject to Section 2.17, each Revolving Borrowing or Term Loan Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance with the terms of this Agreement.  Each Swingline Loan
shall be an ABR Loan.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.02  Revolving Loans.

(a)Subject to the terms and conditions set forth herein, each Revolving Lender
severally and not jointly agrees to make Revolving Loans in Dollars to the
Borrower during the period from and including the Effective Date, to but
excluding, the Revolving Credit Termination Date, in an aggregate principal
amount that will not result (after giving effect to any

36

 

--------------------------------------------------------------------------------

 

 

application of proceeds of such Borrowing) in such Lender’s Revolving Credit
Exposure exceeding such Lender’s Revolving Loan Commitment.  At the commencement
of each Interest Period for any Eurodollar Revolving Borrowing, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $5,000,000.  At the time that each ABR Revolving Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. Notwithstanding the
immediately preceding sentence but subject to Section 2.11(a) and the other
applicable conditions to disbursement set forth in this Agreement, a Revolving
Borrowing may be in the aggregate amount of the unused Revolving Loan
Commitments or in the aggregate amount required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.07(e).  Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans.  

Section 2.03  Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR  Borrowing, not later than 1:00 p.m.,
New York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.07(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by delivery to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.03:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Revolving Lender of the
details thereof and of the amount of such Revolving Lender’s Loan to be made as
part of the requested Borrowing.

37

 

--------------------------------------------------------------------------------

 

 

Section 2.04  Intentionally Omitted.

Section 2.05  Requests for Term Loan Borrowings.  In the event that any Term
Loans are committed to in accordance with Section 2.12, then in order to request
a Term Loan Borrowing, the Borrower shall notify the Administrative Agent of
such request by telephone (a) in the case of a Eurodollar Loan Borrowing, not
later than 1:00 p.m., New York City time, three (3) Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR  Loan Borrowing, not
later than 1:00 p.m., New York City time, one Business Day before the date of
the proposed Borrowing.  Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by delivery to the Administrative
Agent of a written Borrowing Request signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.05:

(i)the aggregate amount of the requested Borrowing;

(ii)the date of such Borrowing, which shall be a Business Day;

(iii)whether such Borrowing is to be an ABR  Borrowing or a Eurodollar
Borrowing;

(iv)in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.08.

If no election as to the Type of Term Loan Borrowing is specified, then the
requested Term Loan Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Term Loan Lender of the
details thereof and of the amount of such Term Loan Lender’s Loan to be made as
part of the requested Borrowing.

Section 2.06  Swingline Loans.

(a)Subject to the terms and conditions set forth herein, from time to time
during the Swingline Loan Availability Period, each Swingline Lender severally
agrees to make Swingline Loans to the Borrower in an aggregate principal amount
at any time outstanding, that will not result in (i)  the aggregate principal
amount of outstanding Swingline Loans made by such Swingline Lender exceeding
such Swingline Lender’s Swingline Commitment (unless otherwise agreed by the
applicable Swingline Lender) or (ii) such Swingline Lender’s Revolving Credit
Exposure exceeding its Revolving Loan Commitment (such amount compiling with (i)
and (ii), the “Swingline Availability”); provided that a Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan.  Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay

38

 

--------------------------------------------------------------------------------

 

 

and reborrow Swingline Loans.  If at any time the aggregate principal amount of
the Swingline Loans outstanding at such time exceeds the Swingline Availability
in effect at such time, the Borrower shall immediately pay to the Administrative
Agent for the account of the applicable Swingline Lender the amount of such
excess.  Subject to the terms and conditions of this Agreement, the Borrower may
borrow, repay and reborrow Swingline Loans hereunder.  The borrowing of a
Swingline Loan shall not constitute usage of any Revolving Lender’s Revolving
Loan Commitment for purposes of calculation of the fee payable under
Section 2.15.

(b)To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy) and the applicable
Swingline Lender(s), not later than 1:00 p.m., New York City time, on the day of
a proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan.  Each Swingline Lender from which the proposed
Swingline Loan has been requested shall make its ratable portion of the
requested Swingline Loan (such ratable portion to be calculated based upon the
number of Swingline Lenders from which the applicable Swingline Loan has been
requested, unless otherwise agreed by such Swingline Lenders) available to the
Borrower by means of a credit to an account of the Borrower with each such
Swingline Lender designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.07(e), by remittance to the Issuing Bank) by 3:00 p.m., New York City
time, on the requested date of such Swingline Loan.

(c)The failure of any Swingline Lender to make its ratable portion of a
Swingline Loan shall not relieve any other Swingline Lender of its obligation
hereunder to make its ratable portion of such Swingline Loan on the date of such
Swingline Loan, but no Swingline Lender shall be responsible for the failure of
any other Swingline Lender to make the ratable portion of a Swingline Loan to be
made by such other Swingline Lender on the date of any Swingline Loan.

(d)Any Swingline Lender may by written notice given to the Administrative Agent
require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding.  Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate.  Promptly upon receipt of
such notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans.  Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 1:00 p.m., New York City time, on a Business Day no later
than 5:00 p.m. New York City time on such Business Day and if received after
1:00 p.m., New York City time, on a Business Day shall mean no later than 10:00
a.m. New York City time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lenders, such
Lender’s Applicable Percentage of such Swingline Loans.  Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the existence of
a Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.08 with respect to Loans made by such Lender (and
Section 2.08 shall apply, mutatis

39

 

--------------------------------------------------------------------------------

 

 

mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to such Swingline Lenders the amounts so received by it
from the Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to such  Swingline Lenders.  Any amounts received
by a Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by such  Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to such  Swingline
Lenders, as their interests may appear; provided that any such payment so
remitted shall be repaid to such  Swingline Lender or to the Administrative
Agent, as applicable, if and to the extent such payment is required to be
refunded to the Borrower for any reason.  The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrower of any
default in the payment thereof.  

(e)Any Swingline Lender may be replaced at any time by written agreement among
the Borrower (provided, that no such consent shall be required if an Event of
Default exists), the Administrative Agent, the replaced Swingline Lender and the
successor Swingline Lender.  The Administrative Agent shall notify the Lenders
of any such replacement of a Swingline Lender.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid interest accrued for
the account of the replaced Swingline Lender pursuant to Section 2.15(a).  From
and after the effective date of any such replacement, (x) the successor
Swingline Lender shall have all the rights and obligations of the replaced
Swingline Lender under this Agreement with respect to Swingline Loans made
thereafter and (y) references herein to the term “Swingline Lender” shall be
deemed to refer to such successor or to any previous Swingline Lender, or to
such successor and all previous Swingline Lenders, as the context shall
require.  After the replacement of a Swingline Lender hereunder, the replaced
Swingline Lender shall remain a party hereto and shall continue to have all the
rights and obligations of a Swingline Lender under this Agreement with respect
to Swingline Loans made by it prior to its replacement, but shall not be
required to make additional Swingline Loans.  In addition, a Swingline Lender
may resign (without replacement) with the prior written consent of the Borrower,
the Administrative Agent and the other Swingline Lenders.

(f)Subject to the appointment and acceptance of a successor Swingline Lender,
any Swingline Lender may resign as a Swingline Lender at any time upon thirty
days’ prior written notice to the Administrative Agent, the Borrower and the
Lenders, in which case, such Swingline Lender shall be replaced in accordance
with Section 2.06(e) above.

Section 2.07  Letters of Credit.

(a)General.  Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the period from and including the Effective Date to, but excluding,
the date five (5) Business Days prior to the Revolving Credit Termination
Date.  In the event of any inconsistency between the terms and conditions of
this

40

 

--------------------------------------------------------------------------------

 

 

Agreement and the terms and conditions of any form of Letter of Credit
Application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Notwithstanding anything herein
to the contrary, the Issuing Bank shall have no obligation hereunder to issue,
and shall not issue, any Letter of Credit (i) the proceeds of which would be
made available to any Person (A) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (B) in any manner that would result
in a violation of any Sanctions by any party to this Agreement, or if (ii) any
order, judgment or decree of any Governmental Authority or arbitrator shall by
its terms purport to enjoin or restrain the Issuing Bank from issuing the Letter
of Credit, or any law applicable to the Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Bank shall prohibit, or request that the Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon the Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which the
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost
or expense which was not applicable on the Closing Date and which the Issuing
Bank in good faith deems material to it, or the issuance of the Letter of Credit
would violate one or more policies of the Issuing Bank applicable to letters of
credit generally.

(b)Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall deliver (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to the Issuing Bank and the Administrative Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension, but in any event no less than three (3) Business Days or such shorter
period to which the Issuing Bank may agree) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit.  If requested by the Issuing Bank, the Borrower
also shall submit a letter of credit application (“a Letter of Credit
Application”) on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) (x)
the aggregate undrawn amount of all outstanding Letters of Credit issued by the
Issuing Bank at such time plus (y) the aggregate amount of all LC Disbursements
made by the Issuing Bank that have not yet been reimbursed by or on behalf of
the Borrower at such time shall not exceed such Issuing Bank’s Letter of Credit
Commitment and (ii) no Lender’s Revolving Credit Exposure shall exceed its
Revolving Loan Commitment.  The Borrower may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Borrower shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving

41

 

--------------------------------------------------------------------------------

 

 

effect of such reduction, the conditions set forth in clauses (i) through (iii)
above shall not be satisfied.

(c)Expiration Date.  Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension, which renewals or
extensions, subject to clause (ii) hereof, may be automatic pursuant to the
terms of the Letter of Credit) and (ii) the date that is five (5) Business Days
prior to the Revolving Credit Termination Date; provided that, with the consent
of the Issuing Bank, any such Letter of Credit may expire after the Revolving
Credit Termination Date, and Borrower shall be obligated to, at least five (5)
Business Days prior to the Revolving Credit Termination Date, Cash Collateralize
such Letter of Credit.

(d)Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the existence of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e)Reimbursement.  If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $5,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.06 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan.  If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable

42

 

--------------------------------------------------------------------------------

 

 

Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.08 with
respect to Loans made by such Lender (and Section 2.08 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear.  Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f)Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Borrower
to the extent permitted by Applicable Law) suffered by the Borrower that are
caused by the Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or

43

 

--------------------------------------------------------------------------------

 

 

refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(g)Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h)Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the reimbursement is due and payable at the rate per
annum then applicable to ABR Revolving Loans and such interest shall be due and
payable on the date when such reimbursement is payable; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.16(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

(i)Replacement of the Issuing Bank.

(i)The Issuing Bank may be replaced at any time by written agreement among the
Borrower (provided, that no such consent shall be required if an Event of
Default exists), the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.15(b).  From and
after the effective date of any such replacement, (x) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and
(y) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit issued by it prior to
such replacement, but shall not be required to issue additional Letters of
Credit.  In addition, an Issuing Bank may resign (without replacement) with the
prior written consent of the Borrower, the Administrative Agent and the other
Issuing Banks.

(ii)Subject to the appointment and acceptance of a successor Issuing Bank, any
Issuing Bank may resign as an Issuing Bank at any time upon thirty days’ prior

44

 

--------------------------------------------------------------------------------

 

 

written notice to the Administrative Agent, the Borrower and the Lenders, in
which case, such Issuing Bank shall be replaced in accordance with
Section 2.07(i) above.

(j)Cash Collateralization.  If any Event of Default shall exist, on the Business
Day that the Borrower receives notice from the Administrative Agent or the
Required Lenders (or, if the maturity of the Loans has been accelerated, Lenders
with LC Exposure representing greater than fifty percent (50)% of the total LC
Exposure) demanding the deposit by Borrower of Cash collateral pursuant to this
paragraph.  For purposes of this Agreement, “Cash Collateralize” shall mean,
with respect to any Letter of Credit, the deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in Cash equal to
the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such Cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement.  The Administrative Agent shall have exclusive dominion
and control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all funds from time to time on deposit
therein.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in the LC Collateral Account.  Moneys in the LC Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the Reimbursement Obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than fifty percent (50)% of the total LC Exposure), be
applied to satisfy other obligations of the Borrower under this Agreement.  If
the Borrower is required to provide an amount of Cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three (3)
Business Days after all Events of Default have been cured or waived in writing
pursuant to the terms and conditions of this Agreement.

(k)

Effect of Letters of Credit on Revolving Loan Commitments.  Upon the issuance by
an Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Revolving Loan Commitment of each Revolving
Lender shall be deemed used in an amount equal to the product of (i) the such
Lender’s Applicable Percentage and (ii) (A) the Stated Amount of such Letter of
Credit plus (B) any related Reimbursement Obligations then outstanding.

(l)

Letter of Credit Amounts.  Unless otherwise specified herein, the amount of a
Letter of Credit at any time shall be deemed to be the Dollar equivalent of the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuing Bank document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit

45

 

--------------------------------------------------------------------------------

 

 

shall be deemed to be the Dollar equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

(m)

Applicability of ISP. Unless otherwise expressly agreed by the Issuing Bank and
the Borrower when a Letter of Credit is issued, the rules of the ISP shall apply
to each standby Letter of Credit.

(n)

Conflict with Issuer Documents.  In the event of any conflict between the terms
hereof and the terms of any document from an Issuing Bank in connection with a
Letter of Credit, the terms hereof shall control.

Section 2.08  Funding of Borrowings.

(a)Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof solely by wire transfer of immediately available funds, by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.06.  Except in
respect of the provisions of this Agreement covering the reimbursement of
Letters of Credit, the Administrative Agent will make such Loans available to
the Borrower by promptly crediting the funds so received in the aforesaid
account of the Administrative Agent to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.07(e)
shall be remitted by the Administrative Agent to the Issuing Bank.

(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.

Section 2.09  Interest Elections.

(a)Each Revolving Borrowing or Term Loan Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower

46

 

--------------------------------------------------------------------------------

 

 

may elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
for such Eurodollar Borrowing, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.  This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.

(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing or Section 2.05 if the Borrower were requesting a Term Loan
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by delivery to the Administrative
Agent of a written Interest Election Request signed by the Borrower.

(c)Each telephonic and written Interest Election Request shall specify the
following information in compliance with Sections 2.03 and 2.05, as applicable:

(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv)if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default exists and the Administrative Agent, at the request of the Required

47

 

--------------------------------------------------------------------------------

 

 

Lenders, so notifies the Borrower, then, so long as an Event of Default exists
(i) no outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

Section 2.10  Extension of Termination Dates and Reduction of Commitments.

(a)The Borrower shall have the right to extend the Original Revolving
Termination Date to the Extended Revolving Termination Date subject to the terms
and conditions of this Section 2.10.  The Borrower may exercise such right only
by executing and delivering to the Administrative Agent at least sixty (60)
days, but not more than one hundred eighty (180) days, prior to the Original
Revolving Termination Date, a written request for such extension (a “Revolving
Extension Request”).  The Administrative Agent shall notify the Revolving
Lenders if it receives a Revolving Extension Request promptly upon timely
receipt thereof.  Subject to satisfaction of the following conditions, the
Revolving Termination Date shall be extended to the Extended Revolving
Termination Date upon receipt by the Administrative Agent of the Revolving
Extension Request and payment of the fee referred to in the following clause
(ii): (i) immediately prior to such extension and immediately after giving
effect thereto, (x) no Default or Event of Default shall exist and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date (except to the extent such representation or warranty relates to
an earlier date, then such representation or warranty is true and correct as of
such earlier date) and except for changes in factual circumstances permitted
under the Loan Documents and (ii) the Administrative Agent shall have received
the Fees payable under Section 2.15. At any time prior to the effectiveness of
any such extension, upon the Administrative Agent’s request, the Borrower shall
deliver to the Administrative Agent a certificate from the chief executive
officer, chief financial officer or senior vice president of finance of the
Parent certifying the matters referred to in the immediately preceding clauses
(i)(x) and (i)(y).

(b)Subject to Section 2.11, the Borrower may at any time terminate, or from time
to time reduce, the Revolving Loan Commitments (for which purpose use of the
Revolving Loan Commitments shall be deemed to include the aggregate amount of
all LC Exposure and the aggregate principal amount of all outstanding Swingline
Loans) or the Term Loan Commitments; provided that (i) each partial reduction of
the Commitments shall be in an amount that is an integral multiple of $1,000,000
and not less than $5,000,000, (ii) the Commitments remaining after giving effect
to all such reductions is not less than $150,000,000, and (iii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.14, the Total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Commitments would exceed the total Commitments.

(c)The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the

48

 

--------------------------------------------------------------------------------

 

 

effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or the occurrence of any other event or transaction, in
which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

Section 2.11  Amount Limitations.

(a)Notwithstanding any other term of this Agreement or any other Loan Document,
no Revolving Lender shall be required to make a Revolving Loan, no Issuing Bank
shall be required to issue a Letter of Credit, no Swingline Lender shall be
required to make a Swingline Loan and no reduction of the Revolving Loan
Commitments pursuant to Section 2.10 shall take effect, if immediately after the
making of such Revolving Loan, the issuance of such Letter of Credit, the making
of such Swingline Loan or such reduction in the Revolving Loan Commitments the
aggregate principal amount of all outstanding Revolving Loans and Swingline
Loans, together with the aggregate amount of the Stated Amounts of all Letters
of Credit then outstanding and all unreimbursed LC Disbursements then
outstanding, would exceed the aggregate amount of the Revolving Loan Commitments
at such time.

(b)Notwithstanding any other term of this Agreement or any other Loan Document,
no Term Loan Lender shall be required to make a Term Loan if the amount of such
Term Loan would exceed such Lender’s Term Loan Commitment.

Section 2.12  Increase in Revolving Loan Commitments; Additional Tranche Term
Loans.

(a)

The Borrower shall have the right at any time and from time to time (a) during
the period beginning on the Effective Date to, but excluding, the Revolving
Credit Termination Date to request increases in the aggregate amount of the
Revolving Loan Commitments and/or (b) to request the making of Term Loans under
a new tranche of term loans (“Additional Tranche Term Loans”), in the case of
each of clauses (a) and (b), by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given; provided, that after giving
effect to any such increases of the Revolving Loan Commitments and the making of
Additional Tranche Term Loans, the aggregate amount of the Revolving Loan
Commitments and the aggregate principal balance of the Term Loans (including all
prior Additional Tranche Term Loans made pursuant to this Section) shall not
exceed $1,200,000,000 (less the amount of any reductions in the Revolving Loan
Commitments and any prepayments of the Term Loans).  Each such increase in the
Revolving Loan Commitments or borrowing of Additional Tranche Term Loans must be
an aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000
in excess thereof.  In the case of any Class of Additional Tranche Term Loans,
except for (1) the Applicable Margin and any unused commitment fees, upfront
fees, arranger fees, or other similar fees applicable to such Class of
Additional Tranche Term Loans, (2) the period available and procedure for
borrowing such Class of Additional Tranche Term Loans, and

49

 

--------------------------------------------------------------------------------

 

 

(3) the Termination Date for such Class of Additional Tranche Term Loans, the
terms and conditions therefor shall be identical to the terms and conditions
applicable to any prior Additional Tranche Term Loans under this Section;
provided that no Class of Additional Tranche Term Loans shall have a Termination
Date that is earlier than the Termination Date of any then outstanding Class of
Additional Tranche Term Loans or any scheduled amortization payments.  The
Administrative Agent, in consultation with the Borrower, shall manage all
aspects of the syndication of such increase in the Revolving Loan Commitments
and/or the making of any Additional Tranche Term Loans, including decisions as
to the selection of the existing Lenders and/or other banks, financial
institutions and other institutional lenders to be approached with respect to
any such increase in the Revolving Loan Commitments or making of Additional
Tranche Term Loans and the allocations of any increase in the Revolving Loan
Commitments or making of Additional Tranche Term Loans among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders.  No Lender shall be obligated in any way whatsoever to increase its
Revolving Loan Commitment, to provide a new Revolving Loan Commitment, or to
make an Incremental Term Loan, and any new Lender becoming a party to this
Agreement in connection with any such requested increase of the Revolving Loan
Commitments or making of Additional Tranche Term Loans must be an Eligible
Assignee.  

(b)

If a new Revolving Lender becomes a party to this Agreement, or if any existing
Revolving Lender is increasing its Revolving Loan Commitment, such Lender shall
on the date it becomes a Revolving Lender hereunder (or in the case of an
existing Revolving Lender, increases its Revolving Loan Commitment) (and as a
condition thereto) purchase from the other Revolving Lenders its Applicable
Percentage (determined with respect to the Revolving Lenders’ respective
Revolving Loan Commitments and after giving effect to the increase of Revolving
Loan Commitments) of any outstanding Revolving Loans, by making available to the
Administrative Agent for the account of such other Revolving Lenders, in same
day funds, an amount equal to (A) the portion of the outstanding principal
amount of such Revolving Loans to be purchased by such Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under that have not been repaid, plus (C) interest accrued and unpaid to and as
of such date on such portion of the outstanding principal amount of such
Revolving Loans.  The Borrower shall pay to the Revolving Lenders amounts
payable, if any, to such Revolving Lenders under Section 2.19 as a result of the
prepayment of any such Revolving Loans.

(c)

Effecting any increase of the Revolving Loan Commitments or making of Additional
Tranche Term Loans under this Section is subject to the following conditions
precedent:

(x) no Default or Event of Default shall be in existence on the effective date
of such increase of the Revolving Loan Commitments or making of Additional
Tranche Term Loans,

(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and correct in all material respects on the effective date of any
such increase in the Revolving Loan Commitments or making of Additional Tranche
Term Loans (except to the extent that any such representation and warranty (i)
expressly relates to an earlier date, in which case such

50

 

--------------------------------------------------------------------------------

 

 

representation and warranty shall be true and correct in all material respects
as of such earlier date and/or (ii) is qualified by materiality, in which case
such representation and warranty shall be true and correct in all respects) and
except for changes in factual circumstances permitted hereunder,  and

(z) the Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate or other necessary action taken by the
Parent and the Borrower to authorize such increase of the Revolving Loan
Commitments or Additional Tranche Term Loans and (B) all corporate or other
necessary action taken by each Guarantor authorizing the guaranty of such
increase of the Revolving Loan Commitments or Additional Tranche Term Loans;
(ii) unless the Administrative Agent has notified the Borrower that it does not
require delivery of such item, an opinion of counsel to the Loan Parties, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; and (iii) in the case of a
Lender that has notified the Administrative Agent in writing that it wants to
receive Notes, (A) new Revolving Loan Notes made by the Borrower and payable to
any such new Revolving Lenders and replacement Revolving Loan Notes made by the
Borrower and payable to any such existing Revolving Lenders increasing their
Revolving Loan Commitments, in the amount of such Revolving Lender’s Revolving
Loan Commitment at the time of the effectiveness of the applicable increase in
the aggregate amount of the Revolving Loan Commitments and/or (B) a new Term
Loan Note made by the Borrower and payable to any such new Term Loan Lenders
making Additional Tranche Term Loans in the aggregate amount of such Term Loan
Lender’s Additional Tranche Term Loans, and replacement Term Loan Notes made by
the Borrower and payable to any such existing Term Loan Lenders making
Additional Tranche Term Loans in the aggregate outstanding principal amount of
such Term Loan Lender’s Term Loan Commitment at the time of the making of such
Additional Tranche Term Loans.  

(d)

In connection with any increase in the aggregate amount of the Revolving Loan
Commitments or the making of the Additional Tranche Term Loans pursuant to this
Section 2.12, any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and anti-money laundering rules and regulations, including without
limitation, the Patriot Act.

Section 2.13  Repayment of Loans; Evidence of Debt.

(a)The Borrower hereby unconditionally promises to pay (i) to the Administrative
Agent for the account of each Revolving Lender the then unpaid principal amount
of each Revolving Loan on the Revolving Credit Termination Date plus any unpaid
interest accrued thereon, (ii) to the Administrative Agent for the account of
each Term Loan Lender of the applicable Class of Additional Tranche Term Loans
the then unpaid principal amount of each Class of Additional Tranche Term Loans
on the Maturity Date for such Class of Additional Tranche Term Loans plus any
unpaid interest accrued thereon and (iii) to the Administrative

51

 

--------------------------------------------------------------------------------

 

 

Agent for the account of the Swingline Lenders the then unpaid principal amount
of each Swingline Loan on the earlier of the Swingline Termination Date and the
seventh (7th) Business Day after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing or Term Loan Borrowing is made, the
Borrower shall repay all Swingline Loans then outstanding and the proceeds of
any such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.

(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(e)If requested by any Revolving Lender, the Revolving Loans made by such
Revolving Lender shall, in addition to this Agreement, also be evidenced by a
Revolving Loan Note made by Borrower and payable to the order of such Revolving
Lender in a principal amount equal to the amount of its Revolving Loan
Commitment as originally in effect and otherwise duly completed.  If requested
by any Swingline Lender, the Swingline Loans made by such Swingline Lender to
the Borrower shall, in addition to this Agreement, also be evidenced by a
Swingline Note made by Borrower and payable to the order of such Swingline
Lender.  If requested by any Term Loan Lender, the Term Loans made by such Term
Loan Lender shall, in addition to this Agreement, also be evidenced by a Term
Loan Note made by Borrower and payable to the order of such Term Loan Lender in
a principal amount equal to the amount of its Term Loan and otherwise duly
completed.  In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form approved by the
Administrative Agent.  Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

Section 2.14  Prepayment of Loans.

(a)The Borrower shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, without premium or penalty, subject to prior
notice in accordance with paragraph (b) of this Section.

52

 

--------------------------------------------------------------------------------

 

 

(b)The Borrower shall notify the Administrative  Agent (and, in the case of
prepayment of  Swingline Loans, the Swingline Lenders) by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three (3)
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is conditioned on a
transaction or event, then such notice of prepayment may be revoked if such
condition is not satisfied.  Promptly following receipt of any such notice
relating to a Revolving Borrowing or Term Loan Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof.  Each partial
repayment of Loans (other than a prepayment of all outstanding Loans of a Class)
shall be in an aggregate minimum amount of $1,000,000 and integral multiples of
$100,000 in excess thereof.

Section 2.15  Fees.

(a)Revolving Facility Fee.  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender an unused facility fee, which shall be
calculated at the rate of thirty-five hundredths of one percent (0.35%)
(provided that for so long as fifty percent (50%) or more of the aggregate
amount of the Revolving Loan Commitments are drawn and outstanding, such amount
shall reduce to twenty hundredths of one percent (0.20%)) per annum on the daily
average unused amount of the Revolving Loan Commitment of such Lender during the
period from and including the Effective Date to but excluding the Revolving
Credit Termination Date (the “Revolving Facility Fee”).  Accrued Revolving
Facility Fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Revolving Loan
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Revolving Facility Fees accruing after the date on
which the Revolving Loan Commitments terminate shall be payable on demand.  All
Revolving Facility Fees shall be computed on the basis of a year of three
hundred sixty (360) days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)Letter of Credit Fees.  The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Loan Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to the Issuing Bank issuing the applicable Letter of Credit an issuance fee
equal to fifteen hundredths of one percent (0.15%) of the Stated Amount of each
such Letter of Credit from and including the issuance of such Letter of Credit
(or increase thereof) to, but excluding, the later of the date of termination of
the Revolving Loan Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder.  Participation fees and

53

 

--------------------------------------------------------------------------------

 

 

fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
ten (10) days after demand.  All participation fees and fronting fees shall be
computed on the basis of a year of three hundred sixty (360) days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c)Revolving Credit Extension Fee.  If the Revolving Termination Date is being
extended in accordance with Section 2.10(a), the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a fee equal to
fifteen hundredths of one percent (0.15%) of the amount of such Revolving
Lender’s Revolving Loan Commitment so extended (whether or not utilized).  Such
fee shall be due and payable in full on the effective date of such extension.

(d)Diligence Agent Fees.  The Borrower agrees to pay directly to the Diligence
Agent, the mutually agreed fees due and payable to the Diligence Agent as and
when the same become due and payable.

(e)Administrative Agent Fees.  The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(f)Fees Generally.  All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.

Section 2.16  Interest.

(a)The Loans comprising each ABR Borrowing (including each Swingline Loan) shall
bear interest at the Alternate Base Rate plus the Applicable Margin.

(b)The Loans comprising each Eurodollar Borrowing shall bear interest, in the
case of a Eurodollar Loan, at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.

(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, two percent (2%) plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, two percent (2%) plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.

54

 

--------------------------------------------------------------------------------

 

 

(d)All accrued and unpaid interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and upon any date which the principal
balance of such Loan is due and payable in full (whether at maturity, upon
acceleration or otherwise); provided that (i) interest accrued pursuant to
paragraph (d) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.

(e)All interest hereunder shall be computed on the basis of a year of three
hundred sixty (360) days, except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five (365)
days (or three hundred sixty-six (366) days in a leap year), and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

Section 2.17  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
LIBO Rate or the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing.

Section 2.18  Increased Costs.

(a)If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank;

55

 

--------------------------------------------------------------------------------

 

 

(ii)impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

(iii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder (whether of principal, interest or otherwise), in
each case, in an amount that such Lender, such Issuing Bank or such other
Recipient reasonably deems to be material, then the Borrower will pay to such
Lender, the Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, the Issuing Bank or
such other Recipient, as the case may be, for such additional costs incurred or
reduction suffered; provided, that such Lender or such Issuing Bank has
determined to require such additional amount or amounts in good faith on a basis
that is not arbitrary and is consistent with its general practices.

(b)If any Lender or the Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a
level below that which such Lender or the Issuing Bank or such Lender’s or the
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or the Issuing Bank’s policies and the
policies of such Lender’s or the Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered; provided,
that such Lender or such Issuing Bank has determined to require such additional
amount or amounts in good faith on a basis that is not arbitrary and is
consistent with its general practice.

(c)A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten (10)
Business Days after receipt thereof.

56

 

--------------------------------------------------------------------------------

 

 

(d)Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than one hundred eighty (180) days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the one hundred eighty (180) day period referred to above
shall be extended to include the period of retroactive effect thereof.

Section 2.19  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.14(b) and is revoked in accordance therewith), (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.22, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event (excluding loss of anticipated profits);
provided that such Lender shall use reasonable efforts to mitigate any such
loss, cost and expenses in accordance with Section 2.22.  In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) Business Days after receipt thereof.

Section 2.20  Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower and any other Loan Party under any Loan Document
shall be made without deduction or withholding for any Taxes, except as required
by Applicable Law.  If any Applicable Law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or any other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and

57

 

--------------------------------------------------------------------------------

 

 

withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(a)Payment of Other Taxes by the Borrower.  The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

(b)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower and/or any other Loan Party to a Governmental Authority pursuant to
this Section 2.20, the Borrower and any such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(c)Indemnification by the Borrower.  The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

(d)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or any other Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 10.04(c) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

(e)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver

58

 

--------------------------------------------------------------------------------

 

 

to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.20(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(1)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN-E or IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, an executed IRS Form W-8ECI;

59

 

--------------------------------------------------------------------------------

 

 

(3)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

(4)to the extent a Foreign Lender is not the beneficial owner, an executed IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form W-8BEN,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D),

60

 

--------------------------------------------------------------------------------

 

 

“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (f), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (f) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g)Survival.  Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(h)Defined Terms.  For purposes of this Section 2.20, the term “Lender” includes
any Issuing Bank and the term “Applicable Law” includes FATCA.

Section 2.21  Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.18, 2.19 or 2.20, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set off or counterclaim (but without prejudice to the Borrower’s
rights with respect to any Defaulting Lender).  Any amounts received after such
time on any date may, in the discretion of the Administrative Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the
Administrative Agent at its offices at

61

 

--------------------------------------------------------------------------------

 

 

270 Park Avenue, New York, New York, except payments to be made directly to the
Issuing Bank or Swingline Lenders as expressly provided herein and except that
payments pursuant to Sections 2.18, 2.19, 2.20 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.

(b)Payments received from the Borrower shall be applied to the Obligations as
specified by the Borrower, except if an Event of Default exists and insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest, fees,
indemnities, expenses and other amounts then due hereunder,  then the
Administrative Agent may (and, if so instructed by the Required Lenders, shall
apply) such funds (i) first, towards payment of interest fees, indemnities,
expenses and other amounts (other than principal and interest), including
attorneys’ fees, then due hereunder, ratably among the Administrative Agent,
each Issuing Banks, in its capacity as such, and each Swingline Lender, in its
capacity as such, in each case, in proportion to the respective amounts
described in this clause (i) payable to such Persons, (ii) second, towards
payment of interest fees, indemnities, expenses and other amounts (other than
principal and interest), including attorneys’ fees, then due hereunder, ratably
among the Lenders, in each case, in proportion to the respective amounts
described in this clause (ii) payable to such Persons, (iii) third, towards
payment of accrued and unpaid interest on the Swingline Loans, ratably among the
applicable Swingline Lenders, in each case, in proportion to the respective
amounts described in this clause (iii) payable to such Persons, (iv) fourth,
towards payment of accrued and unpaid interest on the Loans and Reimbursement
Obligations, ratably among the Lenders and the applicable Issuing Banks in
proportion to the respective amounts described in this clause (iv) payable to
such Persons, (v) fifth, towards payment of unpaid principal of Swingline Loans,
ratably among the applicable Swingline Lenders, in each case, in proportion to
the respective amounts described in this clause (v) payable to such Persons,
(vi) sixth, towards payment of unpaid principal of the Loans, Reimbursement
Obligations, other LC Exposure and payment obligations then owing under Secured
Swap Providers, ratably among the Lenders, the Issuing Banks, and the Secured
Swap Providers in proportion to the respective amounts described in this clause
(vi) payable to such Persons; provided, however, to the extent that any amounts
available for distribution pursuant to this clause are attributable to the
issued but undrawn amount of an outstanding Letter of Credit, such amounts shall
be paid to the Administrative Agent for deposit into the LC Collateral Account,
and (vii) seventh, after the indefeasible payment of the Obligations in full, to
the Borrower or as otherwise required by Applicable Law.

(c)If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for Cash at face value) participations in the Revolving Loans and
participations in LC

62

 

--------------------------------------------------------------------------------

 

 

Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this
paragraph shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

(d)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e)If any Lender shall fail to make any payment required to be made by it under
this Agreement, then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under this Agreement until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as Cash
collateral for, and application to, any future funding obligations of such
Lender under this Agreement, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

Section 2.22  Mitigation Obligations; Replacement of Lenders.  

(a)If any Lender requests compensation under Section 2.18, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.20,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices,

63

 

--------------------------------------------------------------------------------

 

 

branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 2.18 or 2.20, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)If any Lender requests compensation under Section 2.18, or (x) if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, or (y) if any Lender becomes a Defaulting Lender, or (z) any
Lender has refused to consent to any proposed amendment, modification, waiver,
termination, consent with respect to any provision of this Agreement or any
other Loan Document, that requires the consent of all Lenders or each Lender
affected thereby and with respect to which Lenders constituting the Required
Lenders have consented to such proposed amendment, modification, waiver,
termination or consent then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.18 or 2.20) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) subject to the Borrower’s rights with respect to Defaulting Lenders under
Section 2.23 hereof, such Lender shall have received payment of an amount equal
to the outstanding principal of its Loans and participations in LC Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 2.18 or payments required to be made
pursuant to Section 2.20, such assignment will result in a reduction or
elimination of such in such compensation or payments and (iv) in the case of any
such assignment resulting from a Lender’s refusal to consent to a proposed
amendment, modification, waiver, termination or consent, the assignee shall
approve the proposed amendment, modification, waiver, termination or consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.23  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a)fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.15;

(b)the Commitment, Revolving Credit Exposure and/or Term Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken

64

 

--------------------------------------------------------------------------------

 

 

or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to Section 9.02); provided that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such specific Lender or
each Lender affected thereby;

(c)if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender (other than the portion of such Swingline Exposure referred to in clause
(b) of the definition of such term) shall be reallocated among the
Non-Defaulting Lenders that are Revolving Lenders in accordance with their
respective Applicable Percentages (calculated disregarding the Revolving Loan
Commitment of each Defaulting Lender) but only (x) to the extent that such
reallocation does not, as to any Non-Defaulting Lender, cause such
Non-Defaulting Lender’s Revolving Credit Exposure to exceed its Revolving Loan
Commitment and (y) if the conditions set forth in Section 4.02 are satisfied at
such time;

(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, Cash Collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.07(j) for so long as
such LC Exposure is outstanding;

(iii)if the Borrower Cash Collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to clause (ii) above, the Borrower shall not be required to
pay any fees to such Defaulting Lender pursuant to Section 2.07(e) with respect
to such Defaulting Lender’s LC Exposure during the period such Defaulting
Lender’s LC Exposure is Cash Collateralized;

(iv)if the LC Exposure of the Non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.15(b) shall be adjusted in accordance with such Non-Defaulting
Lenders’ Applicable Percentages (calculated disregarding the Revolving Loan
Commitment of each Defaulting Lender); and

(v)if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor Cash Collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all Revolving Facility Fees payable under Section 2.15(a) that
otherwise would have been payable to such Defaulting Lender (solely with respect
to the portion of such Defaulting Lender’s Commitment that was utilized by such
LC Exposure) and letter of credit fees payable under Section 2.15(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or Cash
Collateralized; and

65

 

--------------------------------------------------------------------------------

 

 

(d)so long as such Lender is a Defaulting Lender, no Swingline Lenders shall be
required to fund any Swingline Loan and no Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure and the Defaulting Lender’s then outstanding LC Exposure will
be one hundred percent (100%) covered by the Revolving Loan Commitments of the
Non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.23(d), and Swingline Exposure related to any newly
made Swingline Loan or LC Exposure related to any newly issued or increased
Letter of Credit shall be allocated among Non-Defaulting Lenders that are
Revolving Lenders in a manner consistent with Section 2.23(d)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) any Swingline Lender or any Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, no
Swingline Lender shall be required to fund any Swingline Loan and no Issuing
Bank shall be required to issue, amend or increase any Letter of Credit, unless
the Swingline Lenders or the Issuing Banks, as the case may be, shall have
entered into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lenders or the Issuing Banks, as the case may be, to defease any risk
to it in respect of such Lender hereunder.

In the event that the Administrative Agent, the Borrower, each Swingline Lender
and the each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders (other than
Swingline Loans) as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.

ARTICLE III
Representations and Warranties

The Borrower and Parent represent and warrant to the Lenders that:

Section 3.01  Organization; Powers.  As of the date hereof, each of the Parent,
the Borrower and the other Loan Parties is (i) duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
(ii) has all requisite power and authority to carry on its business as now
conducted and (iii) is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.  Without limiting the
foregoing, except where the failure to do so, individually and in the aggregate,
could not reasonably be expected to result in a Material Adverse Change, each of
the Parent, the Borrower, the other Loan Parties and their respective
Subsidiaries is (i) duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (ii) has all requisite power
and authority to carry on its business as now conducted and (iii) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.  

66

 

--------------------------------------------------------------------------------

 

 

Section 3.02  Authorization; Enforceability.  The Transactions are within the
Parent, the Borrower and each other Loan Party’s corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder
action.  The Loan Documents to which the Parent, the Borrower or any other Loan
Party is a party have been duly executed and delivered by the duly authorized
officers of such Person and constitute a legal, valid and binding obligation of
such Person, enforceable in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03  Governmental Approvals; No Conflicts.  The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for such filings as may be required
with the SEC to comply with disclosure obligations, (b) will not materially
violate any Applicable Law or regulation or the charter, by-laws or other
organizational documents of the Parent, the Borrower, any other Loan Party or
any of their respective Subsidiaries or any order of any Governmental Authority,
(c) will not materially violate or result in a default under any indenture,
agreement or other instrument binding upon the Parent, the Borrower, any other
Loan Party or any of their respective Subsidiaries, or the assets of the Parent,
the Borrower, any other Loan Party or any of their respective Subsidiaries, or
give rise to a right thereunder to require any payment to be made by the Parent,
the Borrower, any other Loan Party or any of their respective Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Parent, the Borrower, any other Loan Party or any of their respective
Subsidiaries.

Section 3.04  Financial Condition; No Material Adverse Change.  

(a)The Borrower has heretofore furnished to the Administrative Agent for
delivery to the Lenders its consolidated balance sheet and statements of income,
stockholders equity and cash flows (i) as of and for the fiscal years ended on
December 31, 2015 and December 31, 2016, reported on by Ernst & Young LLP,
independent public accountants, and (ii) the fiscal quarter and portion of the
fiscal year  most recently ended prior to the Effective Date, certified by its
chief financial officer or another similarly responsible officer of the
Borrower.  Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of the Borrower
and its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.

(b)Since December 31, 2016, there has been no Material Adverse Change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Borrower and its Subsidiaries, taken as a whole.

Section 3.05  Properties.

(a)Each of the Parent, the Borrower, each other Loan Party and their respective
Subsidiaries has good title to all their respective real and personal property
material to their

67

 

--------------------------------------------------------------------------------

 

 

respective businesses, except for minor defects in title as could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

(b)Each of the Parent, the Borrower, each other Loan Party and their respective
Subsidiaries owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Parent, the Borrower, each other Loan Party and their
respective Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

(c)Each Property included in any calculation of Unencumbered NOI and/or
Unencumbered Asset Value satisfies, at the time of such calculation, all of the
requirements contained in the definition of “Eligible Property”.  

Section 3.06  Litigation and Environmental Matters.  

(a)There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Parent, the
Borrower, any other Loan Party or any of their respective Subsidiaries,
threatened against or affecting the Parent, the Borrower, any other Loan Party
or any of their respective Subsidiaries (i) as to which there is a reasonable
likelihood of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Change or (ii) as of the date of hereof, that involve this
Agreement or the Transactions.  As of the date of this Agreement, the Parent,
the Borrower and their respective Subsidiaries have no material contingent
obligations that are not disclosed in the financial statements referred to in
Section 3.04 or listed as a Disclosed Matter.

(b)Except for Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change, none of the Parent, the Borrower, any other
Loan Party or any of their respective Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law of which it is aware,
(ii) has become subject to any Environmental Liability of which it is aware,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

Section 3.07  Compliance with Laws and Agreements; No Default.  

(a)Each of the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries is in compliance with all Applicable Laws of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Change.

(b)No Default exists.

68

 

--------------------------------------------------------------------------------

 

 

Section 3.08  Investment Company Status.  None of the Parent, the Borrower, any
other Loan Party or any of their respective  Subsidiaries is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 3.09  Taxes.  Each of the Parent, the Borrower, any other Loan Party and
any of their respective Subsidiaries has timely filed or caused to be filed all
Tax returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Parent, the
Borrower, any other Loan Party or any of their respective Subsidiaries, as
applicable, has set aside on its books adequate reserves in conformity with GAAP
or (b) to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Change.

Section 3.10  ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Change.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $10,000,000 the Fair Market Value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $10,000,000 the Fair
Market Value of the assets of all such underfunded Plans.

Section 3.11  Disclosure.  Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
(other than projections, other forward looking information and information of a
general economic or industry specific nature) furnished by the Parent, the
Borrower, the other Loan Parties and their respective Subsidiaries, on their
behalf or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other written information so furnished), when taken
as a whole contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, each of the Parent, the Borrower,
the other Loan Parties and their respective Subsidiaries represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared (it being understood and agreed that actual
results may vary materially from projections).

Section 3.12  Anti-Corruption Laws and Sanctions.  Each of the Parent, the
Borrower the other Loan Parties and their respective Subsidiaries has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Parent, the Borrower, the other Loan Parties and their
respective Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and the Parent, the
Borrower, the other Loan Parties and their respective Subsidiaries and their
respective officers and employees and to the knowledge of the Parent, the
Borrower, the other Loan Parties and their respective Subsidiaries and their
respective directors and agents, are in compliance with Anti-

69

 

--------------------------------------------------------------------------------

 

 

Corruption Laws and applicable Sanctions in all material respects.  None of (a)
the Parent, the Borrower, the other Loan Parties, their respective Subsidiaries
or any of their respective directors, officers or employees, or (b) to the
knowledge of the Parent, the Borrower, the other Loan Parties and their
respective Subsidiaries, any agent of the Parent, the Borrower, the other Loan
Parties or their respective Subsidiaries that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person.  No Borrowing or Letter of Credit, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

Section 3.13REIT Status.  The Parent qualifies as, and has elected to be treated
as, a REIT and is in compliance with all requirements and conditions imposed
under the Internal Revenue Code to allow the Parent to maintain its status as a
REIT.

Section 3.14  EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

Section 3.15Insurance.  The Parent, the Borrower, the other Loan Parties and
their respective Subsidiaries maintain (either directly or indirectly by causing
its tenants to maintain) insurance with financially sound and reputable
insurance companies in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar business and
owning similar properties in localities where the Parent, the Borrower, other
Loan Party and their respective Subsidiaries operate or where such properties
are located, as applicable.

Section 3.16Subsidiaries; Equity Interests.  All of the outstanding Equity
Interests in each Subsidiary that is a Loan Party have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party free and clear of all
Liens other than Permitted Encumbrances.  As of the date hereof and, except for
those Equity Interests listed on Schedule 3.16 hereto, the Borrower holds no
investments in Equity Interests of any Person other than Equity Interests of its
Subsidiaries.  All of the outstanding Equity Interests in the Borrower have been
validly issued, are fully paid and nonassessable and free and clear of all
Liens.

Section 3.17Margin Regulations.  None of the Parent, the Borrower, the other
Loan Parties and their respective Subsidiaries is engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

Section 3.18Tax Payer Identification Number.  The Borrower’s true and correct
taxpayer identification number is 46-4550583.

Section 3.19Security Interests.  At all times prior to a release of all Pledgors
in accordance with Section 5.14(b) the Pledge Agreement creates as security for
the Obligations, a valid and enforceable Lien on all of the Collateral in favor
of the Administrative Agent, for its benefit and the benefit of the Lenders,
superior to and prior to the rights of all third parties and all other Liens.

Section 3.20Business.  The Parent, the Borrower and the other Loan Parties are
engaged primarily in the business of acquiring, disposing, financing, renovating
and, leasing

70

 

--------------------------------------------------------------------------------

 

 

single family homes and managing such properties, together with other business
activities incidental or reasonably related thereto.

Section 3.21OFAC.  None of the Loan Parties, nor any of their respective
subsidiaries, nor, to the knowledge of the Borrower any director, officer,
employee, agent, affiliate or representative acting or benefiting in any
capacity in connection with any of the Loan Documents or any of the forgoing, is
an individual or entity that is, or is owned or controlled by any individuals or
entities that are (i) currently the subject or target of any Sanctions Laws and
Regulations, (ii) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions Targets and the Investment Ban
List, or any similar list enforced by any other relevant sanctions authority
having jurisdiction over any Loan Party or any of its Subsidiaries or (iii)
located, organized or resident in a Designated Jurisdiction.

ARTICLE IV
Conditions

Section 4.01Effective Date.  The obligations of the Lenders to make Loans and of
the Issuing Bank to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 9.02):

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement, the Guaranty, the Pledge
Agreement and the other Loan Documents required by the Administrative
Agent,  signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement, the Guaranty, the Pledge Agreement and the other Loan Documents
required by the Administrative Agent.

(b)Revolving Loan Notes, Swingline Notes and Term Loan Notes executed by the
Borrower and payable to each requesting Lender and complying with the terms of
Section 2.13(e).

(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of  Skadden, Arps, Meagher & Flom LLP and affiliates, counsel for the
Borrower, substantially in the form of Exhibit B, and covering such other
matters relating to the Borrower, this Agreement or the Transactions as the
Required Lenders shall reasonably request.  The Borrower hereby requests such
counsel to deliver such opinion.

(d)The Guaranty executed by each of the Guarantors initially to be a party
thereto.

(e)The Pledge Agreement executed by each of the Pledgors initially to be a party
thereto;

(f)The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of such Loan Parties other than
the Specified Subsidiaries) as

71

 

--------------------------------------------------------------------------------

 

 

Administrative Agent shall require, the authorization of each Loan Party to
execute, and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower the Notices of Borrowing, Notices of Swingline Borrowing and requests
for Letters of Credit.

(g)Copies by the Secretary or Assistant Secretary (or other individual
performing similar functions) of each Loan Party (other than the Specified
Subsidiaries) of (A) the by-laws of such Loan Party, if a corporation, the
operating agreement, if a limited liability company, the partnership agreement,
if a limited or general partnership, or other comparable document in the case of
any other form of legal entity and (B) all corporate, partnership, member or
other necessary action taken by such Loan Party to authorize the execution,
delivery and performance of the Loan Documents to which it is a party.

(h)The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) through (c) of Section 4.02.

(i)Each document (including, without limitation, any UCC financing statement)
and all actions required by an Loan Document or under Applicable Law or
reasonably deemed necessary or appropriate by the Administrative Agent to be
entered into, filed, registered or recorded or taken, in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
first-priority Lien in the Collateral as of the Effective Date, shall have been
entered into, filed, registered, recorded, taken or shall have been delivered to
the Administrative Agent and be in proper form for filing, registration or
recordation, as appropriate, provided that delivery of certificated Equity
Interests and transfer powers, in blank, shall be within thirty (30) days or
such longer period as the Administrative Agent shall agree to, from the
Effective Date in accordance with Section 5.14(a);

(j)UCC, tax and lien search reports with respect to the Parent, the Borrower,
each Guarantor and each Pledgor in all reasonably necessary or appropriate
jurisdictions indicating that there are no Liens of record on the Collateral.

(k)Each Lender shall have received (i) audited consolidated financial statements
for the two (2) most recent fiscal years of the Parent ended prior to the
Effective Date, (ii) unaudited interim consolidated financial statements of each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph as to which such
financial statements are available, (iii) the Parent’s most recent projected
income statement and cash flows through the end of the Parent’s fiscal year
ending December 2019 (prepared on a quarterly basis through December 2017 and on
an annual basis thereafter), and (iv) a Compliance Certificate and a Borrowing
Base Certificate, each calculated on a Pro Forma Basis confirming Borrower’s
compliance with the covenants contained in Section 6.02 and Section 6.03 of this
Agreement, respectively.

(l)The Administrative Agent shall have received Broker Price Opinions with
valuation dates as of 2016 or 2017 for all Properties that were owned as of
January 1, 2017 and

72

 

--------------------------------------------------------------------------------

 

 

are included within the calculation of Total Asset Value and Unencumbered Asset
Value in the Compliance Certificate delivered pursuant to Section 4.01(k),
below.

(m)The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(n)There shall not have occurred any event, condition, situation or status since
the date of any of the information delivered to Administrative Agent pursuant to
clauses (i), (ii) or (iv) of Section 4.01(k) that has had or would reasonably be
expected to result in a Material Adverse Change.

(o)No litigation, action, suit, investigation or other arbitral, administrative
or judicial proceeding shall be pending or threatened in writing which would
reasonably be expected to (A) result in a Material Adverse Change or (B)
restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Parent, the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party.

(p)The Parent, the Borrower, the other Loan Parties and their respective
Subsidiaries shall have received all approvals, consents and waivers, and shall
have made or given all necessary filings and notices as shall be required to
consummate the transactions contemplated by the Loan Documents without the
occurrence of any default under, conflict with or violation of (A) any
Applicable Law or (B) any agreement, document or instrument to which any Loan
Party is a party or by which any of them or their respective properties is
bound, except for such approvals, consents, waivers, filings and notices the
receipt, making or giving of which would not reasonably be likely to (1) result
in a Material Adverse Change, or (2) restrain or enjoin or impose materially
burdensome conditions on, or otherwise materially and adversely affect the
ability of the Borrower or any other Loan Party to fulfill its obligations under
the Loan Documents to which it is a party.

(q)The Borrower and each other Loan Party shall have provided all information
requested by the Administrative Agent and each Lender in order to comply with
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the Patriot Act.

(r)All financing commitments under Existing Revolving Credit Facilities shall
have been terminated and all obligations due and payable thereunder upon such
termination shall have been paid in full.

(s)The Borrower and each other Loan Party shall have provided such other
documents, agreements and instruments as the Administrative Agent or any Lender
through the Administrative Agent, may reasonably request.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit

73

 

--------------------------------------------------------------------------------

 

 

hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 3:00 p.m.,
New York City time, on April 30, 2017 (and, in the event such conditions are not
so satisfied or waived, the Commitments shall terminate at such time).

Solely for purposes of satisfying the conditions precedent to the initial
Borrowings hereunder on the Effective Date set forth in this ‎Section 4.01, each
Lender that has authorized the release of its signature page to this Agreement
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed
Effective Date specifying its objection thereto.

Section 4.02  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a)The representations and warranties of the Parent, the Borrower and each other
Loan Party set forth in the Loan Documents (including, without limitation,
Sections 3.04 and 3.06 of this Agreement) shall be true and correct in all
material respects on and as of the date of such Borrowing or the date of
issuance, increase, amendment, renewal or extension of such Letter of Credit, as
applicable (except to the extent that any such representation and warranty (i)
expressly relates to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such earlier
date and/or (ii) is qualified by materiality, in which case such representation
and warranty shall be true and correct in all respects).

(b)At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall exist.

(c)If the Borrower does not then have an Investment Grade Rating, and, if the
applicable Credit Event (or substantially concurrent Credit Events, in the
aggregate) exceeds or involves obligations in excess of $25,000,000, then
Administrative Agent and Lenders shall have received a Borrowing Base
Certificate as of such date, (i) calculated giving effect to any acquisition or
disposition of Eligible Properties expected to occur on or substantially
concurrently with the date of the Borrowing, and (ii) recalculating the
financial covenants set forth in Sections 6.03(a) and (d) on a Pro Forma Basis
giving effect to such Borrowing Base Certificate and the Unsecured Indebtedness
as of such Borrowing date, after giving pro forma effect to the Borrowing and
any repayments of Unsecured Indebtedness to occur on or substantially
concurrently with such Borrowing date, which updated Borrowing Base Certificate
shall evidence compliance with the recalculated financial covenants.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

74

 

--------------------------------------------------------------------------------

 

 

ARTICLE V
Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full (other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made) and all Letters of Credit shall
have expired or terminated (or have been Cash Collateralized in accordance with
Section 2.07(j)), in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, each of the Parent and the Borrower
covenants and agrees with the Lenders that:

Section 5.01Financial Statements; Broker Price Opinions, Ratings Change and
Other Information.  The Borrower will furnish to the Administrative Agent (and
the Administrative Agent will furnish to each Lender, including their
Public-Siders):

(a)within one hundred twenty (120) days after the end of each fiscal year of the
Parent, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification commentary or exception and without any qualification or
exception as to the scope of such audit (other than a “going concern” expressly
resulting solely from an upcoming maturity date under any Indebtedness of the
Borrower and the Subsidiaries occurring within one year from the time the
opinion is delivered or a prospective default under Sections 6.02 or 6.03)) to
the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;

(b)within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Parent, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)[Intentionally Omitted]

(d)At the time the financial statements are furnished pursuant to
Section 5.01(a) and (b), (i) a Borrowing Base Certificate as of the last day of
the applicable fiscal quarter or fiscal year, (ii) a Compliance Certificate
executed on behalf of the Borrower by the chief financial officer or senior vice
president of finance of the Borrower (x) demonstrating that the Borrower was in
compliance with the covenants contained in Sections 6.02 and 6.03 as of the last
day of the end of the applicable fiscal quarter or fiscal year; and (y) stating
that no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its

75

 

--------------------------------------------------------------------------------

 

 

nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure; and (iii) a rent roll for the Properties in
the format maintained by the Borrower in the ordinary course of its business.

(e)[Intentionally Omitted]

(f)The Borrower shall, at its own expense, order from the Diligence Agent
revised Broker Price Opinions in accordance with the following, and deliver or
cause to be delivered the same to the Administrative Agent as follows:

(i)no later than the thirtieth (30th) day after the fiscal quarter ended
December 31 of each fiscal year, commencing with the fiscal quarter ending
December 31, 2017, an initial sample of twenty percent (20%) (by number) of the
Eligible Properties then included in the determination of Unencumbered Asset
Value and Unencumbered NOI, such sample to be selected by Diligence Agent on a
random basis from the Eligible Properties then included in the determination of
Unencumbered Asset Value and Unencumbered NOI and for which no Broker Price
Opinion has been obtained within the preceding ninety (90) days and to include
Eligible Properties (by number) selected on a basis proportionate to the
representation within Unencumbered Asset Value of each MSA included therein (by
number)(such properties, collectively, the “Initial Sample Properties”), and
shall deliver or cause to be delivered to the Administrative Agent such Broker
Price Opinions (together with an updated Compliance Certificate and Borrowing
Base Certificate each reflecting same on a Pro Forma Basis) promptly, but in any
event no later than sixty (60) days after such Broker Price Opinion are required
to be ordered hereunder;

(ii)additionally, if the ratio of (x) the sum of the BPO Values of the Initial
Sample Properties, calculated using the BPO Values reported pursuant to the
Broker Price Opinions described in clause (f)(i) above, divided by (y) the sum
of the Index-Adjusted Asset Values of the Initial Sample Properties (the ratio
of (x) divided by (y), the “Initial Sample Ratio”), is less than ninety-five
percent (95%), a sample of an additional thirty percent (30%) (by number) of the
Eligible Properties then included in the determination of Unencumbered Asset
Value and Unencumbered NOI pursuant to the process set forth in clause (f)(i)
above (such properties, together with the Initial Sample Properties,
collectively, the “Expanded Sample Properties), and shall deliver or cause to be
delivered to the Administrative Agent such Broker Price Opinions (together with
an updated Compliance Certificate and Borrowing Base Certificate, each
reflecting the results of such Broker Price Opinions and the resulting changes
to the Asset Value of the Properties on a Pro Forma Basis) promptly but in any
event no later than sixty (60) days after the Broker Price Opinions are required
to be delivered pursuant to clause (f)(i) above); provided that the requirements
of this clause (f)(ii) and clause (f)(iii) below shall not apply if each of the
Total Leverage Ratio and the Unencumbered Leverage Ratio, in each case
calculated using Asset Values as adjusted pursuant to clause (f)(i) above, is
less than or equal to fifty-five percent (55%);

(iii)additionally, if additional BPO Values are obtained under clause (f)(ii)
above and the ratio of (x) the sum of the BPO Values of the Expanded Sample
Properties,

76

 

--------------------------------------------------------------------------------

 

 

calculated using the Asset Values reported pursuant to the Broker Price Opinions
described in clauses (f)(i) and (f)(ii) above, divided by (y) the sum of the
Index-Adjusted Asset Values of the Expanded Sample Properties (the ratio of (x)
divided by (y), the “Expanded Sample Ratio”), is less than ninety-five percent
(95%), then additional Eligible Properties (and other Properties to the extent
updated BPO Values have been obtained for all Eligible Properties) will be
valued pursuant to the process set forth in clause (b)(i) above such that the
total number of Properties with an updated BPO Value by operation of clauses
(f)(i), (f)(ii) and (f)(iii) represents fifty percent (50%) of all Properties
(whether or not an Eligible Property and whether or not then included in the
determination of Unencumbered Asset Value or Unencumbered NOI) (such properties,
together with the Expanded Sample Properties, collectively, the “50% Sample
Properties”), and Borrower shall deliver or cause to be delivered to the
Administrative Agent such Broker Price Opinions (together with an updated
Compliance Certificate and Borrowing Base Certificate, each reflecting the
results of such Broker Price Opinions and the resulting changes to the Asset
Value of the Properties on a Pro Forma Basis) promptly but in any event no later
than sixty (60) days after the Broker Price Opinions are required to be
delivered pursuant to clause (f)(ii) above; and

(iv)further, with respect to each Eligible Property, Borrower shall, as soon as
reasonably possible after any such request for Broker Price Opinions is made,
provide such cooperation and such information as the Diligence Agent may
reasonably require for the purpose of obtaining the Broker Price Opinions from
time to time.

(g)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by any Loan Party or
any other Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be; and

(h)promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Parent, the
Borrower, any other Loan Party or any of their respective Subsidiaries or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.

Information required to be delivered pursuant to this Section 5.01, and notices
required to be given under Section 5.02, shall be deemed to have been delivered
if such information, or one or more annual or quarterly reports containing such
information, shall be publically available free of charge on the website of the
SEC at http://www.sec.gov or on the website of the Borrower at
http://www.colonystarwood.com. Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent. Further, notwithstanding the
foregoing, the information required pursuant to clause (a) or (b) of this
Section shall be deemed to have been delivered if such information of the Parent
is provided within the time periods set forth in such clauses.

Section 5.02  Notices of Material Events.  The Parent, the Borrower, any
Subsidiary or any other Loan Party will furnish to the Administrative Agent (and
the Administrative Agent will

77

 

--------------------------------------------------------------------------------

 

 

timely furnish the same to each Lender) prompt written notice, after an
Authorized Officer becomes aware of the following:

(a)the occurrence of any Default or Event of Default;

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Parent, the
Borrower, any other Loan Party or any other Subsidiaries or any Affiliate of any
of the foregoing that, in the good faith judgment of the Borrower, if adversely
determined, would reasonably be expected to result in a Material Adverse Change;

(c)the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, that in the good faith judgment of the
Borrower, if adversely determined, would reasonably be expected to have a
Material Adverse Change; and

(d)any other development that, in the good faith judgment of the Borrower, has,
or would reasonably be expected to result in, a Material Adverse Change.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Loan Party sending such
notice, setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.

Section 5.03  Existence; Conduct of Business.  The Parent and the Borrower will,
and will cause each other Loan party and each other Subsidiary to, do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that this
Section 5.03 shall not require any Subsidiary that is not a Loan Party to
preserve or maintain any rights, licenses, permits, privileges or franchises if
the Parent or the Borrower shall reasonably determine that the failure to
maintain and preserve the same by such Subsidiary would not reasonably be
expected, individually and in the aggregate, to have a Material Adverse Change;
provided further that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.  

Section 5.04  Payment of Obligations.  The Parent and the Borrower will, and
will cause each other Loan Party and each other Subsidiary to, pay its
obligations, including Tax liabilities, that, if not paid, could result in a
Material Adverse Change before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Parent or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP and
(c) the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Change.

Section 5.05  Maintenance of Properties; Insurance.  In addition to the
requirements of any other Loan Documents, the Parent and the Borrower will, and
will cause each other Loan Party and each other Subsidiary to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except to the extent any
failure to do so would reasonably be expected to have a Material Adverse Change,

78

 

--------------------------------------------------------------------------------

 

 

and (b) maintain (either directly or indirectly by causing its tenants to
maintain), with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.

Section 5.06  Books and Records; Inspection Rights.  The Parent and the Borrower
will, and will cause each other Loan Party and each other Subsidiary to, keep
proper books of record and account in which true and correct entries in all
material respects are made of all dealings and transactions in relation to its
business and activities to the extent required by GAAP.  The Parent and the
Borrower will, and will cause each other Loan Party and each other Subsidiary
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants
(in the presence of an officer of the Borrower), all at such reasonable times
during normal business hours and as often as reasonably requested.  Provided no
Event of Default exists, only two (2) such visits per calendar year shall be at
the Borrower’s expense.

Section 5.07  Compliance with Laws.  The Parent and the Borrower will, and will
cause each other Loan Party and each other Subsidiary to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, including Environmental Laws, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Change.  The Parent and the Borrower will maintain in effect
and enforce policies and procedures designed to ensure compliance by the Parent
and the Borrower, each other Loan Party and each other Subsidiary and their
respective directors, officers, employees and agents with  Anti-Corruption Laws
and applicable Sanctions.

Section 5.08  Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used only (i) for the repayment of existing indebtedness of the Borrower
and its Subsidiaries, (ii) to finance the working capital needs of the Borrower
and its Subsidiaries, and (iii) for general corporate purposes of the Borrower
and its Subsidiaries in the ordinary course of business.  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  The Borrower will use Letters of Credit for
the same purposes for which it may use the proceeds of the Loans.  The Borrower
will not request any Borrowing or Letter of Credit, and the Borrower shall not
use, and shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.

Section 5.09  Intentionally Omitted.

Section 5.10  Further Assurances.

79

 

--------------------------------------------------------------------------------

 

 

At the Borrower’s cost and expense and upon the reasonable request of the
Administrative Agent, the Parent and the Borrower shall, and shall cause each
other Loan Party and each other Subsidiary to, duly execute and deliver or cause
to be duly executed and delivered, to the Administrative Agent such further
instruments, documents and certificates, and do and cause to be done such
further acts that may be reasonably necessary or advisable in the reasonable
opinion of the Administrative Agent to carry out more effectively the guaranty
and security provisions and purposes of this Agreement and the other Loan
Documents.

Section 5.11  Intentionally Omitted.

Section 5.12  REIT Status.

The Parent shall maintain its status as, and election to be treated as, a REIT
under the Internal Revenue Code.

Section 5.13  Guarantors.

(a)Parent Guarantor.  The Parent shall at all times be a Guarantor.

(b)Subsidiary Guarantors.  

(i)Each Material Subsidiary, other than the Specified Subsidiaries, shall become
a Guarantor on the Effective Date, and shall remain a Guarantor until the
earlier of the Investment Grade Rating Date or date on which it is no longer a
Material Subsidiary and is released pursuant to clause (e) below, subject to
re-instatement as a Guarantor by operation of clause (ii) below.  Following the
Effective Date and at all times prior to the Investment Grade Rating Date, not
later than the applicable Required Delivery Date, the Borrower shall cause any
Person that is or becomes a Material Subsidiary, and each Specified Subsidiary
that is a Material Subsidiary as of the Required Delivery Date, to deliver to
the Administrative Agent: (A) an Accession Agreement executed by such Subsidiary
and (B) the other items required to be delivered under the following subsection
(d), to the extent not previously delivered.  Additionally, promptly (and in any
event not later than the applicable Required Delivery Date) upon any Excluded
Subsidiary ceasing to be subject to the restriction which prevented it from
being a Material Subsidiary on the Effective Date or delivering an Accession
Agreement pursuant to this Section, as the case may be, such Subsidiary shall
comply with the provisions of this subsection (b) and become an additional
Guarantor.

(ii)At all times after the Investment Grade Rating Date, the Borrower shall, not
later than the applicable Required Delivery Date, cause any Subsidiary that is
not already a Guarantor to execute and deliver to the Administrative Agent an
Accession Agreement (or if at any time the Guaranty delivered pursuant to
Section 4.1 has been terminated after a release of all Guarantors party thereto,
a Guaranty), together with the other items required to be delivered under the
immediately following subsection (d), if such Subsidiary (A)(i) owns one or more
Eligible Properties or (ii) directly or indirectly owns any Equity Interest in a
Subsidiary that owns one or more Eligible Properties, and (B) incurs, guarantees
or otherwise becomes obligated in respect of Recourse Indebtedness.

80

 

--------------------------------------------------------------------------------

 

 

Any such Accession Agreement (or Guaranty, as applicable) delivered pursuant to
clauses (i) or (ii) of this Section 5.13(b) and the other items required under
the immediately following subsection (d) shall, unless otherwise approved by the
Administrative Agent, be delivered to the Administrative Agent not later than
(x) in the case of Specified Subsidiaries, June 15, 2017, and (y) for any other
Material Subsidiary, the date on which the Compliance Certificate is required to
be delivered with respect to any fiscal quarter (or fiscal year in the case of
the fourth fiscal quarter) during which any of the above conditions first
applies to a Subsidiary (the “Required Delivery Date”).

(c)Other Guarantors.  The Borrower may, at its option, cause any other Person
that is not already a Guarantor to become a Guarantor by causing such Person to
execute and deliver to the Administrative Agent an Accession Agreement (or
Guaranty, as applicable), together with the other items required to be delivered
under subsection (d) below.

(d)Required Deliverables.  Each Accession Agreement to the Guaranty (or
Guaranty, as applicable) delivered by a Subsidiary required to become a
Guarantor under the preceding subsection (b) or at the option of the Borrower
under the preceding subsection (c) shall be accompanied by the items that would
have been delivered under Section 4.1(c) (unless the Administrative Agent has
notified the Borrower that it does not require delivery of such item), (f), (g),
(j), (q) and (r) as if such Subsidiary had been a Guarantor (and not a Specified
Subsidiary) on the Agreement Date, each in form and substance reasonably
satisfactory to the Administrative Agent.

(e)Release of Guarantors.  The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor (other than the Parent) from the
Guaranty without the consent of any of the Lenders so long as:

(i)such Guarantor, if it were not already a Guarantor, would not be required to
become a party to the Guaranty under the immediately preceding subsection (b) or
such Guarantor is being sold, transferred, leased or otherwise disposed of in
connection with any disposition that is not prohibited by this Agreement;

(ii)no Default or Event of Default shall then be in existence or would occur as
a result of such release, including, without limitation, a Default or Event of
Default resulting from a violation of any of the covenants set forth in
Article VI; and

(iii)the Administrative Agent shall have received such written request at least
ten (10) Business Days (or such shorter period as may be acceptable to the
Administrative Agent) prior to the requested date of release.  

Delivery by the Borrower to the Administrative Agent of any such request shall
constitute a representation by the Borrower that the matters set forth in this
clause (e) (both as of the date of the giving of such request and as of the date
of the effectiveness of such request) are true and correct with respect to such
request.  For the avoidance of doubt, the Parent Guarantor shall not be subject
to release pursuant to this Section 5.13(e).

81

 

--------------------------------------------------------------------------------

 

 

(f)

Instruments of Release.  The Administrative Agent shall, at the request and
expense of the Borrower and without the need for any consent or approval by the
Lenders, execute and deliver an instrument of release to evidence any release of
Guaranty described in this Section 5.13 in a form reasonably acceptable to the
Borrower and the Administrative Agent.

Section 5.14  Pledgors.

(a)Initial Delivery of Pledged Collateral.  Within thirty (30) days following
the Effective Date (or such later date as the Administrative Agent may agree in
its sole discretion), each Material Subsidiary that is not a Specified
Subsidiary shall deliver to Administrative Agent each certificate or instrument
in respect of the Pledged Collateral, in the manner required under the Pledge
Agreement, duly indorsed by such Pledgor to the Administrative Agent, if
required, together with an undated stock power covering such certificate (or
other appropriate instrument of transfer) duly executed in blank by such
Pledgor.  On or before June 15, 2017 (or such later date as the Administrative
Agent may agree in its sole discretion), (i) each Specified Subsidiary required
to become a Pledgor pursuant to Section 5.14(b) shall deliver to Administrative
Agent each certificate or instrument in respect of the Pledged Collateral owned
by such Specified Subsidiary, in the manner required under the Pledge Agreement,
duly indorsed by such Specified Subsidiary to the Administrative Agent, if
required, together with an undated stock power covering such certificate (or
other appropriate instrument of transfer) duly executed in blank by such
Specified Subsidiary and the other items required pursuant to
Section 5.14(b)(ii) and (ii) the Borrower shall deliver to the Administrative
Agent a legal opinion issued by Skadden, Arps, Meagher & Flom LLP (or such other
law firm reasonably acceptable to the Administrative Agent), which shall be in
form and substance reasonably acceptable to the Administrative Agent, covering
the perfection of the security interest in the Pledged Collateral upon
indorsement and delivery to the Administrative Agent of such certificates and
undated stock powers.

(b)Additional Pledgors.  At all times prior to the Investment Grade Rating Date,
not later than the applicable Required Delivery Date (or such later date as the
Administrative Agent shall agree), following the Borrower or any other
Subsidiary of the Borrower acquiring, after the Agreement Date, any Equity
Interests of any Material Subsidiary or any Equity Interests of any other
Subsidiary of the Borrower that directly or indirectly owns any Equity Interest
in such a Material Subsidiary, the Borrower shall deliver to the Administrative
Agent each of the following in form and substance satisfactory to the
Administrative Agent: (i) a supplement to the Pledge Agreement executed by each
Person that owns any such Equity Interests, and (ii) each of the items that
would have been delivered under Section 4.1(c) (unless the Administrative Agent
has notified the Borrower that it does not require delivery of such item), (f),
(g), (i), (j), (q) and (r), as if such Person had been a Pledgor (and not a
Specified Subsidiary) on the Agreement Date, or if such Person is already a
party to the Pledge Agreement, in lieu of the items in Section 4.1 (f) and (g),
a certificate signed by the Secretary or Assistant Secretary (or other Person
performing similar functions) of such Person certifying that the documents
previously delivered and certified on the Agreement Date or thereafter, as the
case may be, pursuant have not been amended, restated, supplemented or modified
since the date previously delivered and remain in full force and effect and a
certificate of incumbency of the type described in Section 4.1 with respect to
any officer executing any required documents that was not included on the
certificate delivered pursuant to Section 4.1.

82

 

--------------------------------------------------------------------------------

 

 

(c)Release of Pledgors.  Simultaneously with the release of any Guarantor under
Section 5.13, (x) the Lien of the Pledge Agreement shall be automatically
released in respect of all assets of such Guarantor, and all Equity Interests of
such Guarantor and (y) the Administrative Agent shall automatically release such
Pledgor from the Pledge Agreement, without the consent of any of the Lenders,
provided that such Pledgor is not otherwise required to be a Pledgor pursuant to
Section 5.14(b) as the owner of a direct or indirect Equity Interest in any
Material Subsidiary not released as a Guarantor.

(d)

Instruments of Release.  The Administrative Agent shall, at the request and
expense of the Borrower and without the need for any consent or approval by the
Lenders, execute and deliver an instrument of release to evidence any release of
Pledge Agreement described in this Section 5.14 in a form reasonably acceptable
to the Borrower and the Administrative Agent.

ARTICLE VI
Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full
(other than indemnities and other contingent obligations not then due and
payable and as to which no claim has been made) and all Letters of Credit have
expired or terminated (or have been cash collateralized in accordance with
Section 2.07(j)), in each case, without any pending draw, and all LC
Disbursements shall have been reimbursed, each of the Parent and the Borrower
covenants and agrees with the Lenders that:

Section 6.01  Indebtedness.  No Loan Party will or will permit any Subsidiary
to, create, incur, assume or suffer to exist any Indebtedness if the creation,
incurrence or assumption of such Indebtedness causes a Default or Event of
Default to occur.

Section 6.02  Financial Covenants.  From the Effective Date until the
Obligations have been satisfied in full, as of the last day of any fiscal
quarter of the Borrower, commencing with the fiscal quarter ended June 30, 2017,
neither the Parent nor the Borrower shall permit:

(a)Maximum Leverage Ratio.  The ratio of (i) Total Indebtedness minus Balance
Sheet Cash to (ii) Total Asset Value (the “Total Leverage Ratio”) to exceed 0.60
to 1.00.

(b)Minimum Fixed Charge Coverage Ratio.  The ratio of (i) Adjusted EBITDA for
the most recently ended Test Period to (ii) Fixed Charges of the Parent, the
Borrower and their respective Subsidiaries for such Test Period to be less
than 1.75 to 1.00.

(c)Maximum Secured Leverage Ratio.  The ratio, expressed as a percentage, of
(i) Secured Indebtedness minus Balance Sheet Cash to (ii) Total Asset Value (the
“Secured Leverage Ratio”) to exceed fifty percent (50.00%).

(d)Minimum Tangible Net Worth.  The Tangible Net Worth to be less than
(i) $1,911,227,000 plus (ii) eighty-five percent (85.00%) of the Net Proceeds of
Equity Issuances by the Parent, the Borrower or any of their respective
Subsidiaries after December 31, 2016.

83

 

--------------------------------------------------------------------------------

 

 

(e)Maximum Recourse Leverage.  At any time that the Borrower does not have an
Investment Grade Rating, either:

(i)the ratio, expressed as a percentage, of (A) Recourse Indebtedness (other
than the Obligations) to (B) Total Asset Value to exceed fifteen percent
(15.00%), or

(ii)the ratio, expressed as a percentage, of (A) Recourse Indebtedness that is
Unsecured Indebtedness (other than the Obligations and those certain existing
convertible notes listed on Schedule 6.02 attached hereto) having an initial
maturity date earlier than the Revolving Credit Termination Date to (B) Total
Asset Value to exceed five percent (5.00%)

Section 6.03  Borrowing Base Financial Covenants.  From the Effective Date until
the Obligations have been satisfied in full, as of the last day of any fiscal
quarter of the Borrower, commencing with the fiscal quarter ended June 30, 2017,
neither the Parent nor the Borrower shall permit:

(a)Maximum Unencumbered Leverage.  The ratio of (i) Unsecured Indebtedness to
(ii) Unencumbered Asset Value, to exceed 0.60 to 1.00.

(b)Minimum Unsecured Interest Coverage Ratio.  The ratio of (i) Unencumbered NOI
for the most recently ended Test Period to (ii) Unsecured Interest Expense of
the Parent, the Borrower and their respective Subsidiaries for such Test Period,
to be less than 1.75 to 1.00.

(c)Minimum Occupancy Rate.  The Occupancy Rate to be less than eighty percent
(80.00%) at any time.

(d)Minimum Unencumbered Asset Value. The Unencumbered Asset Value to be less
than $1,250,000,000 at any time.

Section 6.04  Liens.  The Parent and the Borrower will not, and will not permit
any other Loan Party or any other Subsidiary to, create, incur, assume or permit
to exist (x) any Lien on Collateral, other than Permitted Encumbrances or (y)
any Lien on any other property or asset now owned or hereafter acquired by any
such Person if the creation, incurrence or assumption of such Lien causes a
Default or Event of Default to occur.

Section 6.05  Fundamental Changes.  

(a)The Parent and the Borrower will not, and will not permit any other Loan
Party or any other Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of their consolidated assets, or all
or substantially all of the Equity Interests in the Subsidiaries (in each case,
whether now owned or hereafter acquired), or liquidate or dissolve; provided
that, if at the time thereof and immediately after giving effect thereto no
Default shall exist, the following events shall be permitted without the consent
of the Lenders: (i) any Person may merge into the Parent or the Borrower in a
transaction in which the Parent or the Borrower is the surviving Person,
(ii) any Subsidiary may merge into a Loan Party in a transaction in which the
surviving entity is the Loan

84

 

--------------------------------------------------------------------------------

 

 

Party, (iii) any Subsidiary may liquidate or dissolve or sell, transfer, lease
or otherwise dispose of its assets to the Parent, the Borrower or to any other
Loan Party, (iv) any Subsidiary may liquidate or dissolve or merge into, or
sell, transfer, lease or otherwise dispose of its assets to, another Person on
an arm’s length basis if the Parent or the Borrower determines in good faith
that such liquidation, dissolution, merger or disposition is in the best
interests of the Parent or the Borrower and is not materially disadvantageous to
the Lenders, and (v) the Borrower or any Subsidiary may sell, transfer, lease or
otherwise dispose of any Subsidiary in connection with any disposition of assets
that is not prohibited by this Agreement.

(b)The Parent and the Borrower will not, and will not permit any of their
respective Subsidiaries to, engage to any material extent in any business other
than businesses of the type  described in Section 3.20.

(c)The Parent and the Borrower will not, and will not permit any other Loan
Party to reorganize under the laws of a jurisdiction other than any state of the
United Stated of the District of Columbia.

Section 6.06  Investments, Loans, Advances, Guarantees and Acquisitions.  The
Parent and the Borrower will not, and will not permit any other Loan Party to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a wholly owned Subsidiary prior to such merger) any capital stock,
evidences of indebtedness or other securities (including any option, warrant or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, or make or permit to exist any investment or any other
interest in, any other Person, if, after giving effect thereto, the Loan Parties
would not be in compliance with Section 5.03(b).

Section 6.07  Swap Agreements.  The Parent and the Borrower will not, and will
not permit any of their respective Subsidiaries to, enter into any Swap
Agreement for speculative purposes.

Section 6.08Sanctions Laws and Regulations.  

(a)No Loan Party or any subsidiary thereof shall, directly or indirectly, use
the proceeds of the Loans or the Letters of Credit, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity (i) to fund any activities or business of or with any
Designated Person, or in any country, region or territory, that at the time of
such funding is the subject of any sanctions under any Sanctions Laws and
Regulations, or (ii) in any manner that would result in a violation of any
Sanction Laws and Regulations by any party to this Agreement.

(b)

None of the funds or assets of a Loan  Party that are used to pay any amount due
pursuant to this Agreement shall constitute funds obtained from transactions
with or relating to Designated Persons or countries which are the subject of
sanctions under any Sanctions Laws and Regulations.

Section 6.09Restricted Payments.  Restricted Payments shall be permitted without
restriction, provided that:

85

 

--------------------------------------------------------------------------------

 

 

(a)

at any time any Event of Default exists but clause (b), below, does not apply,
the Borrower and the Parent will not declare any Restricted Payment, and will
not make any Restricted Payment not already declared before the occurrence of
such Event of Default except, (i) the Parent may declare or make Restricted
Payments to the extent required (A) to continue to maintain its status as a REIT
under the Code, and (B) to avoid any entity-level tax, including tax under
Section 4981 of the Code and (ii) the Borrower may make Restricted Payments to
the Parent and other holders of its Equity Interests ratably according to their
respective holdings, in amounts sufficient to enable Parent to make a Restricted
Payment permitted above;

(b)

at any time that an Event of Default exists under Section 7.01(a), (b), (h)  or
(i), or the maturity of the Loans has been accelerated due to an Event of
Default, the Borrower and the Parent will not declare or make any Restricted
Payment, and will not make any Restricted Payment that was not already declared
before the occurrence of such Event of Default; and

(c)

at any time that any Event of Default exists, no Subsidiary that is a Loan Party
will make any Restricted Payment to any Person that is not a Loan Party other
than (x) Restricted Payments by the Borrower permitted by clause (a), above, or
(y) Restricted Payments the proceeds of which are transferred substantially
concurrently (by Restricted Payment or otherwise) to a Loan Party

Section 6.10  Transactions with Affiliates.  No Loan Party will or will permit
any Subsidiary to, sell, lease or otherwise transfer any property or assets to,
or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of their Affiliates, except
(a) upon fair and reasonable terms which are not materially less favorable to
the Parent, the Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Parent, the Borrower and their respective Wholly Owned Subsidiaries,
(c) transactions pursuant to the agreements and arrangements described on
Schedule 3.06, (d) any Restricted Payment permitted by Section 6.09, (d) the
issuance of Equity Interests, (e) compensation, bonus and benefit arrangements
with employees, officers, directors and trustees of the Borrower, the
Subsidiaries or the Parent that are customary in the industry or are in the
ordinary course consistent with past practices, (f) transactions with any
Affiliate that manages any assets owned by the Borrower and its Subsidiaries or
Unconsolidated Affiliates; provided that any agreement therefor is expressly
terminable by the asset owner without cause or penalty upon no more than
forty-five (45) days’ prior notice. Subject to the requirements of Section 6.10
(a), this Section shall not prohibit loans to and other investments by the
Borrower or its Subsidiaries in Non-Wholly Owned Subsidiaries or any
Unconsolidated Affiliate, in each case that are not otherwise prohibited by this
Agreement.

Section 6.11  Restrictive Agreements.  The Parent and the Borrower will not, and
will not permit any other Loan Party to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of such Loan Party to
create, incur or permit to exist any Lien upon any of its property or assets (a
“Negative Pledge”), or (b) the ability of any Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to the Parent, the Borrower any other Loan Party or
to Guarantee Indebtedness of the Parent, the Borrower, any other Loan Party
except (i) restrictions and conditions imposed by law or by this

86

 

--------------------------------------------------------------------------------

 

 

Agreement, (ii)  restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iii) clause (a) restrictions or conditions imposed by any
agreement relating to Secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the Lien on or the sale of property or
assets securing such Indebtedness, (iv) customary provisions in leases and other
contracts restricting the assignment thereof, (v) any agreement relating to
Indebtedness if such  restrictions are not substantially more restrictive, taken
as a whole,  than those contained in the Loan Documents and (vi) restrictions in
the organizational documents of any Excluded Subsidiary, Unconsolidated
Affiliate or any Non-Wholly Owned Subsidiary or in agreement relating to
Indebtedness of such Person.

Section 6.12  Sale and Leaseback Transactions.  The Parent and the Borrower will
not, and will not permit any Loan Party to enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
substantially concurrently rent or lease such property back to use for
substantially the same purpose or purposes as the property sold or transferred
(a “Sale and Leaseback Transaction”) if such Sale and Leaseback Transaction
would give rise to Indebtedness not permitted by Section 6.01.

Section 6.13Intentionally Omitted.  

Section 6.14Fiscal Year.  Unless required by Applicable Law, no Loan Party will
change its fiscal year from that in effect as of the Agreement Date; provided
that if such change is required by such Applicable Law, the Parent or the
Borrower shall give the Administrative Agent and the Lenders prior written
notice of such change.

Section 6.15  Plans.  No Loan Party will or will permit any Subsidiary to permit
any of its respective assets to become or be deemed to be “plan assets” within
the meaning of ERISA, the Internal Revenue Code and the respective regulations
promulgated thereunder.

ARTICLE VII
Events of Default

If any of the following events (“Events of Default”) shall occur:

(a)the Borrower shall fail to pay any principal of any Loan or any Reimbursement
Obligation in respect of any LC Disbursement when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or otherwise;

(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any of the other Loan Documents, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five (5) Business Days;

(c)any representation or warranty made or deemed made by or on behalf of the
Parent, the Borrower, any other Loan Party or any Subsidiary in or in connection
with any of the

87

 

--------------------------------------------------------------------------------

 

 

Loan Documents or any amendment or modification hereof or waiver of any of the
Loan Documents, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver of any of the Loan Documents, shall
prove to have been incorrect in any material respect when made or deemed made;

(d)the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.03 (with respect to existence) or
the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.08 or in Article VI;

(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any of the Loan Documents to which it is a party (other
than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of the Required Lenders);

(f)any Loan Party or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and after the
expiration of all applicable grace or cure periods (provided that the failure to
pay any such Indebtedness shall not constitute a Default so long as the Loan
Party or such Subsidiary, as applicable, is diligently contesting the payment of
the same in good faith by appropriate legal proceedings and the Loan Party or
such Subsidiary has set aside, in a manner reasonably satisfactory to the
Administrative Agent, sufficient reserves to repay such Indebtedness plus all
accrued interest thereon calculated at the default rate thereunder and costs of
enforcement in the event of an adverse outcome);

(g)any event or condition occurs that results in any Material Indebtedness of
any Loan Party or any Subsidiary becoming due prior to its scheduled maturity or
that enables or permits (after the expiration of all applicable grace or cure
periods) the holder or holders of any such Material Indebtedness or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to (x) Material Indebtedness that is Secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Material Indebtedness so long as such Material Indebtedness is
repaid in full from the proceeds of such sale or transfer, (y) regularly
scheduled amortization payments with respect to Material Indebtedness or
(z) customary non-default mandatory prepayments with respect to Material
Indebtedness in connection with asset sales, casualty or condemnation events
(provided that the failure to pay any such Indebtedness shall not constitute a
Default so long as the Borrower or such Material Subsidiary, as applicable, is
diligently contesting the payment of the same in good faith by appropriate legal
proceedings and the Borrower or such Material Subsidiary has set aside, in a
manner reasonably satisfactory to Administrative Agent, sufficient reserves to
repay such Indebtedness plus all accrued interest thereon calculated at the
default rate thereunder and costs of enforcement in the event of an adverse
outcome);

88

 

--------------------------------------------------------------------------------

 

 

(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) liquidation, reorganization or other relief in respect of
the Parent, the Borrower any other Loan Party or any other Material Subsidiary
or its debts, or of a substantial part of its assets, under any Federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Parent, the Borrower, any
other Loan Party or any other Material Subsidiary or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)the Parent, the Borrower, any other Loan Party or any other Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Parent, the
Borrower, any other Loan Party or any other Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j)the Parent, the Borrower, any other Loan Party or any other Material
Subsidiary shall become unable, admit in writing its inability or fail generally
to pay its debts as they become due;

(k)one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary or any combination thereof and the same
shall remain undischarged for a period of sixty (60) consecutive days during
which execution shall not be effectively stayed or vacated;

(l)an ERISA Event shall have occurred that when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in
liability to any member of the ERISA Group in an aggregate amount exceeding
(i) $50,000,000 or (ii) the “benefit obligation” of all Plans exceeds the “fair
market value of plan assets” for Plans by more than $50,000,000, all as
determined, and with such terms defined, in accordance with FASB ASC 715;

(m)a Change in Control shall occur;

(n)any Loan Party shall (or shall attempt to) disavow, revoke or terminate any
Loan Document to which it is a party or shall otherwise challenge or contest in
any action, suit or proceeding in any court or before any Governmental Authority
the validity or enforceability of any Loan Document or any Loan Document shall
cease to be in full force and effect (except as a result of the express terms
thereof);

89

 

--------------------------------------------------------------------------------

 

 

(o)a warrant, writ of attachment, execution or similar process shall be issued
against any property of the Parent, the Borrower, any other Loan Party or any
other Subsidiary, which exceeds, individually or together with all other such
warrants, writs, executions and processes, $50,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of sixty (60) days; or

(p)any Lien purported to be created under any Loan Document shall cease to be,
or shall be asserted by the Parent, the Borrower or other Loan Party not to be,
a valid and perfected Lien on any Collateral, with the priority required by the
applicable Loan Documents, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, or (ii) the release of such Lien in accordance with the terms
and conditions of the Loan Documents.

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower on behalf of itself and the other
Loan Parties; and in case of any event with respect to the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders may exercise all rights and remedies of a secured party under the New
York Uniform Commercial Code or any other Applicable Law.  Without limiting the
generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
grantor of Collateral under the Loan Documents (each a “Grantor”) or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Grantor of any cash collateral arising in respect of the
Collateral on such terms as the Administrative Agent deems reasonable, and/or
may forthwith sell, lease, assign give an option or options to purchase or
otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk.

90

 

--------------------------------------------------------------------------------

 

 

The Administrative Agent or any Lender shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released.  Each Grantor further agrees, at the Administrative
Agent’s request, to assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere.  The Administrative
Agent shall apply the net proceeds of any action taken by it pursuant to this
Article VII, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any other way relating to the Collateral or the rights
of the Administrative Agent and the Lenders hereunder, including reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
obligations of the Loan Parties under the Loan Documents, in accordance with
Section 2.21(b), and only after such application and after the payment by the
Administrative Agent of any other amount required by any provision of law,
including Section 9‑615(a)(3) of the New York UCC, need the Administrative Agent
account for the surplus, if any, to any Grantor.  To the extent permitted by
Applicable Law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any Lender arising out of the
exercise by them of any rights hereunder.  If any notice of a proposed sale or
other disposition of Collateral shall be required by law, such notice shall be
deemed reasonable and proper if given at least ten (10) days before such sale or
other disposition.

Notwithstanding any other provision of this Agreement or other Loan Document,
each Secured Swap Provider shall have the right, with prompt notice to the
Administrative Agent, but without the approval or consent of or other action by
the Administrative Agent, the Issuing Banks or the Lenders, to take any action
or avail itself of any remedies available to such Secured Swap Provider under
any Secured Swap Agreement or Applicable Law.

ARTICLE VIII
The Administrative Agent

Section 8.01Appointment and Authority.  Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and each Issuing Bank, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties as and to the extent set forth herein.

Section 8.02Rights as Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its

91

 

--------------------------------------------------------------------------------

 

 

Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Loan Party or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

Section 8.03Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02);

(c)shall not, except as expressly set forth herein, have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
any Loan Party or any of their Subsidiaries or Affiliates that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity.  

The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct (as finally adjudicated by a court of competent
jurisdiction).  The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.04Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon.  The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

92

 

--------------------------------------------------------------------------------

 

 

Section 8.05Delegation of Duties.  The Administrative Agent may perform any and
all its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent.  The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 8.06Resignation of Administrative Agent.  

(a)Subject to the appointment and acceptance of a successor Administrative Agent
as provided in this paragraph, the Administrative Agent may resign at any time
by notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the resigning Administrative Agent shall be discharged from its
duties and obligations hereunder and under the Loan Documents (except that in
the case of any collateral security held by the Administrative Agent on behalf
of the Lenders or any Issuing Bank under any of the Loan Documents, then the
resigning Administrative Agent shall continue to hold such collateral security
until such time as a successor Administrative Agent is appointed).  The Required
Lenders shall have the right to appoint a successor Administrative Agent, in
consultation with the Borrower and, so long as no Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing at such time,
subject to the consent of the Borrower.  If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Administrative Agent gives notice of
its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank.  Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent, and the resigning Administrative Agent shall be discharged from its
duties and obligations hereunder.  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

(b)[Intentionally Omitted]

(c)

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and

93

 

--------------------------------------------------------------------------------

 

 

based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.

Section 8.07Non-Reliance on Administrative Agent and Lenders.  Each Lender and
each Issuing Bank acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and each Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Section 8.08No other Duties, Etc.  Anything to the contrary notwithstanding,
none of the Joint Lead Arrangers and Co-Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.

Section 8.09Collateral and Guaranty Matters; Enforcement
Generally.  Notwithstanding anything to the contrary contained herein, the
Lenders and each Issuing Bank irrevocably authorize the Administrative Agent, at
its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Bank shall have been made), (ii)
that is sold or otherwise disposed of  or to be sold or otherwise disposed
of  as part of or in connection with any sale or other disposition permitted
hereunder or under any other Loan Document, or (iii) subject to Section 9.02, if
approved, authorized or ratified in writing by the Required Lenders;

(b)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents or as otherwise permitted pursuant to Section 5.13;

(c)to release any Pledgor from its obligations under the Pledge Agreement if
such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents or as otherwise permitted pursuant to Section 5.14.

94

 

--------------------------------------------------------------------------------

 

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor or Pledgor from its obligations under the Guaranty or Pledge
Agreement, as applicable, pursuant to this Section 8.09.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, any Loan Party’s right to
release or any certificate prepared by any Loan Party in connection therewith,
nor shall the Administrative Agent be responsible or liable to the Lenders for
any failure to monitor or maintain any portion of the Collateral.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with this Agreement and the other Loan
Documents for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank or the Swingline Lender from exercising
the rights and remedies that inure to its benefit (solely in its capacity as an
Issuing Bank or Swingline Lender, as the case may be) hereunder or under the
other Loan Documents, (iii) any Secured Swap Provider from exercising the rights
and remedies that inure to its benefit under any Secured Swap Agreement, (iv)
any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.21), or (v) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any debtor relief law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to the Loan Documents with respect to the enforcement of remedies
and (y) in addition to the matters set forth in clauses (ii), (iv) and (v) of
the preceding proviso and subject to Section 2.21, any Lender may, with the
consent of the Required Lenders, enforce any rights and remedies available to it
and as authorized by the Required Lenders.

Section 8.10Credit Bidding.  The Secured Parties hereby irrevocably authorize
the Administrative Agent, at the direction of the Required Lenders, to credit
bid all or any portion of the Obligations (including by accepting some or all of
the Collateral in satisfaction of some or all of the Obligations pursuant to an
assignment in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Credit Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any Applicable Law.  In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties entitled to be, and shall be, credit
bid by the Administrative Agent at the

95

 

--------------------------------------------------------------------------------

 

 

direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for  the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase).  In connection with any such bid (i) the Administrative Agent shall
be authorized to form one or more acquisition vehicles and to assign any
successful credit bid to such acquisition vehicle or vehicles (ii) each of the
Secured Parties’ ratable interests in the Obligations which were credit bid
shall be deemed without any further action under this Agreement to be assigned
to such vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.02 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle  and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

ARTICLE IX
Miscellaneous

Section 9.01  Notices.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications

96

 

--------------------------------------------------------------------------------

 

 

provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail, sent by
e-mail or sent by telecopy, as follows:

(i)if to the Borrower, to it at 8665 East Hartford Drive, Scottsdale, Arizona
85255, Attention of Arik Prawer (Fax No.: (480) 800-3702, e-mail:
arik.prawer@colonystarwood.com) and Ryan Berry (Fax No.: (480) 800-3702, e-mail:
ryan.berry@colonystarwood.com);

(ii)if to the Administrative Agent or Swingline Lender, to JPMorgan Chase Bank,
N.A., 500 Stanton Christiana Road, NCC5 / 1st Floor, Newark, DE 19713, Attention
of Loan & Agency Services Group (Robert Nichols) (Telephone No.: (302) 634-3376,
Fax No.: (201) 244-3628), e-mail: robert.j.nichols@jpmorgan.com, group e-mail:
Angus_Directs@jpmorgan.com; if Agency Withholding Tax Inquiries, e-mail:
agency.tax.reporting@jpmorgan.com; if Agency Compliance/Financials/Intralinks,
e-mail: covenant.compliance@jpmchase.com);

(iii)if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10420 Highland
Manor Dr., 4th Floor, Tampa, FL 33610, Attention of Standby LC Unit (Telephone
No.: (800) 364-1969, Fax No.: (856) 294-5267, e-mail:
gts.ib.standby@jpmchase.com), with a copy to JPMorgan Chase Bank, N.A., 500
Stanton Christiana Road, NCC5 / 1st Floor, Newark, DE 19713, Attention of Loan &
Agency Services Group (Robert Nichols) (Telephone No.: (302) 634-3376, Fax No.:
(201) 244-3628), e-mail: robert.j.nichols@jpmorgan.com;

(iv)if to any other Lender, to it at its e-mail address (or fax number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing

97

 

--------------------------------------------------------------------------------

 

 

clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

(c)Any party hereto may change its address, email address or fax number for
notices and other communications hereunder by notice to the other parties
hereto.

(d)Electronic Systems.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.”  The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications.  No warranty of any kind, express, implied
or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, the Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System other than as a result of willful misconduct or gross
negligence by such Person as determined by a final, non-appealable order of a
court of competent jurisdiction.  “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or any Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.

Section 9.02  Waivers; Amendments.

(a)No failure or delay by the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be

98

 

--------------------------------------------------------------------------------

 

 

permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(b)Subject to Section 9.02(c) below, neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase  the Commitment of
any Lender without the written consent of such Lender (it being understood that
a waiver of any condition precedent to a disbursement hereunder or of any
Default shall not constitute an extension or increase any Commitment of any
Lender), (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, it being understood
that any change to the definition of “Total Leverage Ratio” or in the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest (provided that only the consent of the Required Lenders shall be
necessary to waive any applicability of default interest with respect to this
Agreement), (iii) postpone the scheduled date of payment of the principal amount
of any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.21(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, or (vi) release any Guarantor from its obligations under the Guaranty
(except as permitted in Section 5.13), release any Pledgor from its obligations
under the Pledge (except as permitted in Section 5.14), release any of the
Collateral (except as expressly permitted under this Agreement or the Pledge
Agreement) or subordinate any Lien of the Administrative Agent in any
Collateral, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent, the Issuing Banks or the Swingline Lenders hereunder
without the prior written consent of the Administrative Agent, the Issuing Banks
or the Swingline Lenders, as the case may be; provided further that no such
agreement shall amend or modify the provisions of Section 2.08 or any letter of
credit application and any bilateral agreement between the Borrower and any
Issuing Bank regarding such Issuing Bank’s Letter of Credits Commitment or the
respective rights and obligations between the Borrower and any Issuing Bank in
connection with the issuance of Letters of Credit to be issued by such Issuing
Bank without the prior written consent of the Administrative Agent and such
Issuing Bank, respectively.

(c)Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower acting together identify any ambiguity,
omission, mistake, typographical error or other defect in any provision of this
Agreement or any other Loan Document, then the Administrative Agent and the
Borrower shall be permitted to amend, modify or supplement such provision to
cure such ambiguity, omission, mistake, typographical error or

99

 

--------------------------------------------------------------------------------

 

 

other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

(d)Notwithstanding anything to the contrary in this Section 9.02, this Agreement
may be amended to establish a Class of Additional Tranche Term Loans  and effect
amendments to this Agreement as are consistent with Section 2.12 in respect of
Additional Tranche Term Loans with only the consent of the Administrative Agent,
the Borrower and the Term Loan Lenders providing such Class of Additional
Tranche Term Loans (such amendment, an “Additional Tranche Term Loan
Amendment”).

Section 9.03  Expenses; Indemnity; Damage Waiver.

(a)The Borrower shall pay (i) all reasonable out of pocket and documented
expenses incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of one outside counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket and documented expenses incurred
by the applicable Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender (but in each case with respect to attorneys’ fees limited (absent an
actual or perceived conflict of interest) to the fees, disbursements and other
charges of one outside counsel to the Administrative Agent and the Lenders,
taken as a whole and, if reasonably necessary, one additional local counsel in
each relevant jurisdiction and one reasonably necessary special counsel in each
relevant specialty for the Administrative Agent and the Lenders, taken as a
whole, and in the case of an actual or perceived conflict of interest, one
additional outside counsel (and, if applicable one additional local counsel in
each relevant jurisdiction and one additional special counsel in each relevant
specialty) to the affected Lender or Lenders similarly situated and taken as a
whole, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of pocket and documented expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of
Credit.  Additionally, Borrower shall pay all reasonable fees and expenses of
the Diligence Agent.

(b)The Borrower shall indemnify the Administrative Agent, each Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
for, from and against, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
counsel, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated by the Loan Documents, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any

100

 

--------------------------------------------------------------------------------

 

 

refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not such claim, litigation,
investigation or proceeding is brought by the Borrower or any other Loan Party
or its or their respective equity holders, Affiliates, creditors or any other
third Person and whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that (A) such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and non-appealable judgment to (x) have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, or (y) have not resulted from an act or omission by the Borrower or
its Affiliates and have been brought by an Indemnitee against any other
Indemnitee (other than a claim or dispute involving an Indemnitee in its
capacity as the Administrative Agent, an Issuing Bank, a Swingline Lender, a
Joint Lead Arranger/Joint Bookrunner or other titled agent), and (B) the
Borrower shall, in connection with any such losses, claims, damages, liabilities
or related expenses, only be liable for the attorneys’ fees of one outside
counsel to the Indemnitees, taken as a whole and, if reasonably necessary, one
additional local counsel in each relevant jurisdiction and one reasonably
necessary special counsel in each relevant specialty for the Indemnitees, taken
as a whole, and in the case of an actual or perceived conflict of interest, one
additional outside counsel (and, if applicable one additional local counsel in
each relevant jurisdiction and one additional special counsel in each relevant
specialty) to the affected Indemnitee or Indemnitees similarly situated and
taken as a whole.  If any action, suit or proceeding is brought against any
Indemnitee in connection with any claim for which it is entitled to indemnity
hereunder, such indemnified person shall (x) promptly notify the Borrower in
writing of such action, suit or proceeding and (y) give the Borrower an
opportunity to consult from time to time with such Indemnitee regarding
defensive measures and potential settlement.  This Section 9.03(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims
or damages arising from any non-Tax claim.

(c)To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Banks or the Swingline Lenders
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Banks or the Swingline Lenders, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lenders in their capacity as such.

(d)To the extent permitted by Applicable Law, no party hereto shall assert, and
each such party hereby waives, any claim against any other party hereto, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or

101

 

--------------------------------------------------------------------------------

 

 

Letter of Credit or the use of the proceeds thereof; provided that, nothing in
this clause (d) shall relieve the Borrower of any obligation it may have to
indemnify an Indemnitee against special, indirect, consequential or punitive
damages asserted against such Indemnitee by a third party.

(e)All amounts due under this Section shall be payable not later than ten (10)
Business Days after written demand therefor.

Section 9.04  Successors and Assigns.

(a)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)(i)Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Persons (other than an Ineligible Institution) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment, participations in Letters of Credit and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of:

(A)the Borrower, provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received written
notice thereof in accordance with Section 9.01; provided that no consent of the
Borrower shall be required for an assignment to (I) if a Revolving Commitment, a
Revolving Lender or an Affiliate of a Revolving Lender, (II) if all or any
portion of a Term Loan, a Term Loan Lender, an Affiliate of a Term Loan Lender,
or an Approved Fund in respect of a Term Loan Lender, or (III) to any Eligible
Assignee, if at the time of such assignment an Event of Default exists under
Section 7.01(a), (b), (h) or (i) or the Loans have been accelerated following an
Event of Default;

(B)the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of (x) any Revolving Loan Commitment
to an assignee that is a Lender (other than a Defaulting Lender) with a
Revolving Loan Commitment immediately prior to giving effect to such assignment
and (y) all or any portion of a Term Loan to a Lender, an Affiliate of a Lender
or an Approved Fund;

102

 

--------------------------------------------------------------------------------

 

 

(C)each Issuing Bank, provided that no consent of any Issuing Bank shall be
required for an assignment of all or any portion of a Term Loan; and

(D)each Swingline Lender, provided that no consent of any Swingline Lender shall
be required for an assignment of all or any portion of a Term Loan.

(ii)Assignments shall be subject to the following additional conditions:

(A)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 or, in the case of a
Term Loan, $1,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if, at the time of such assignment, an Event of Default under Section
7.01(a), (b), (h) or (i) exists or the Loans have been accelerated following an
Event of Default;

(B)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, provided further,
Section 9.04(b)(ii)(B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans; i.e., an assignment of a portion
of a Term Loan does not require a proportionate assignment of a Revolving Loan
Commitment within the same credit facility;

(C)the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and

(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Parent, the
Borrower, the other Loan Parties and their related parties or  their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and Applicable Laws,
including Federal and state securities laws.

103

 

--------------------------------------------------------------------------------

 

 

(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(c), 2.07(d) or (e),
2.08(b), 2.21(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(c)Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lenders, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s

104

 

--------------------------------------------------------------------------------

 

 

rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged; (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations; and (C) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Sections 2.20(e) and (f) (it being understood that the documentation
required under Section 2.17(e) shall be delivered to the participating Lender
and the information and documentation required under 2.17(f) will be delivered
to the Borrower and the Administrative Agent)) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to paragraph (b)
of this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.22 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.18 or 2.20, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation and affects
such Participant differently than the applicable Lender (subject to all
mitigation and other obligations applicable to a Lender).  Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.22(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.21(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any

105

 

--------------------------------------------------------------------------------

 

 

pledge or assignment to secure obligations to a Federal Reserve Bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.05  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.18, 2.19, 2.20 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

Section 9.06  Counterparts; Integration; Effectiveness; Electronic Execution.

(a)This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement.  The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any Applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws

106

 

--------------------------------------------------------------------------------

 

 

based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

Section 9.07  Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08  Right of Setoff.  If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

Section 9.09  Governing Law; Jurisdiction; Consent to Service of Process.

(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b)The Parent and the Borrower each hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.

(c)The Parent and the Borrower each hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

107

 

--------------------------------------------------------------------------------

 

 

(d)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 9.10  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.11  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a non-confidential basis from a source other than the
Borrower, or (i) to any rating agency of any Lender, provided that each such
rating agency has agreed to treat the Information in a manner consistent with
such Lender’s obligations under this Agreement.  For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower and other than
information pertaining to this Agreement routinely provided by arrangers to data
service providers, including league table providers, that serve the

108

 

--------------------------------------------------------------------------------

 

 

lending industry; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Section 9.13  Material Non-Public Information.

(a)EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, THE BORROWER, THE LOAN
OTHER PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

(c)

The Borrower acknowledges that certain of the Lenders (each a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to the Borrower or its Affiliates, or the respective securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that (w) all materials and/or information provided by or
on behalf of the Borrower hereunder (collectively, “Borrower Materials”) that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Lender Parties to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in Section 9.12); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Electronic System
designated “Public Side Information;” and (z) the Administrative Agent and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not

109

 

--------------------------------------------------------------------------------

 

 

marked “PUBLIC” as being suitable only for posting on a portion of the
Electronic System not designated “Public Side Information.”  

Section 9.14  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under Applicable Law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
Applicable Law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.

Section 9.16  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Bank that is an EEA Financial Institution
arising under any Loan Document may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

110

 

--------------------------------------------------------------------------------

 

 

(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution Authority

Section 9.17  Nonliability of Administrative Agent and Lenders.  The
relationship between the Borrower, on the one hand, and the Lenders, the Issuing
Banks and the Administrative Agent, on the other hand, shall be solely that of
borrower and lender.  Each Lender and their affiliates may have economic
interests that conflict with those of the Borrower.  None of the Administrative
Agent, any Issuing Bank or any Lender shall have any fiduciary responsibilities
to the Parent or the Borrower; no provision in this Agreement or in any of the
other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent, any Issuing Bank or any Lender to any Lender, the Parent,
the Borrower, any Subsidiary or any other Loan Party, and nothing in the Loan
Documents shall be deemed to create any advisory or agency relationship or any
other implied duty between any of the Administrative Agent, any Issuing Bank or
any Lender, on the one hand, and any of the Parent, the Borrower, any other Loan
Party, and any of their stockholders or Affiliates on the other hand.  None of
the Administrative Agent, any Issuing Bank or any Lender undertakes any
responsibility to the Parent or the Borrower to review or inform the Parent or
the Borrower of any matter in connection with any phase of the Parent’s or
Borrower’s business or operations.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

111

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

COLONY STARWOOD HOMES

 

 

By:

Name:

Title:

 

COLONY STARWOOD HOMES

PARTNERSHIP, L.P.

 

By:Colony Starwood Homes GP, Inc.,

its general partner

 

 

By:

Name:

Title:

 

JPMORGAN CHASE BANK, N.A.,

individually and as Administrative Agent,

 

 

By:

Name:

Title:

 

CITIBANK, N.A.

 

 

By:

Name:

Title:

 

BANK OF AMERICA MERRILL LYNCH

 

 

By:

Name:

Title:

 

[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------

 

RAYMOND JAMES BANK

 

 

By:

Name:

Title:

 

MORGAN STANLEY BANK, N.A.

 

 

By:

Name:

Title:

 

GOLDMAN SACHS BANK USA

 

 

By:

Name:

Title:

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

By:

Name:

Title:

 

By:

Name:

Title:

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

 

By:

Name:

Title:

 

ASSOCIATED BANK NATIONAL ASSOCIATION

 

 

By:

Name:

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A.

 

 

By:

Name:

Title:

 

 

[Signature Page – Credit Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 1.1A

List of Loan Parties

 

1.

Colony Starwood Homes, a real estate investment trust organized under the laws
of Maryland

 

2.

Colony Starwood Homes Partnership, L.P., a Delaware limited partnership

 

3.

SRP Sub, LLC, a Delaware limited liability company

 

4.

CSH PROPERTY ONE, LLC, a Delaware limited liability company

 

5.

SRPS LP, a Delaware limited partnership

 

6.

CSHP One LP, a Delaware limited partnership

 

792379.03-LACSR01A - MSW

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1B

Specified Subsidiaries

1.Beauly, LLC

2.Carrbridge, LLC

3.Fetlar, LLC

4.Inverclyde, LLC

5.Tarbert, LLC

6.ColFin AH-Georgia 5, LLC

7.ColFin AH-Texas 3, LLC

8.ColFin AI-AZ 1, LLC

9.ColFin AI-CA 5, LLC

10.ColFin AI-DE 1, LLC

11.ColFin AI-GA 1, LLC

12.ColFin AI-GA 2, LLC

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01A

Commitments

 

Lender

Commitment

JPMorgan Chase Bank, N.A.

$87,666,666.67

Citibank, N.A.

$87,666,666.67

Bank of America, N.A.

$87,666,666.66

Credit Suisse AG, Cayman Islands Branch

$73,000,000.00

Deutsche Bank AG New York Branch

$73,000,000.00

Goldman Sachs Bank USA

$73,000,000.00

Morgan Stanley Bank, N.A.

$73,000,000.00

Wells Fargo Bank, N.A.

$50,000,000.00

Raymond James Bank

$40,000,000.00

Associated Bank National Association

$30,000,000.00

Total

$675,000,000.00

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01B

Swingline Commitments

 

Lender

Commitment

JPMorgan Chase Bank, N.A.

$16,666,666.67

Citibank, N.A.

$16,666,666.67

Bank of America, N.A.

$16,666,666.66

Total

$50,000,000.00

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01C

Letter of Credit Commitments

 

Lender

Commitment

JPMorgan Chase Bank, N.A.

$16,666,666.67

Citibank, N.A.

$16,666,666.67

Bank of America, N.A.

$16,666,666.66

Total

$50,000,000.00

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.06

 

Disclosed Matters

None.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3.16

 

Equity Interests

 

Equity Interests

 

1.Fannie Mae Joint Venture.

A predecessor to the Borrower on October 31, 2012 acquired a 10% interest in a
joint venture with Fannie Mae to operate, lease, and manage a portfolio of 1,176
properties primarily located in Arizona, California, and Nevada. We paid
approximately $34.0 million to acquire our interest, and funded approximately
$1.0 million in reserves to the joint venture. A subsidiary of the Borrower is
the managing member and responsible for the operation and management of the
properties, subject to Fannie Mae’s approval on major decisions. The Borrower
does not have a controlling financial interest due to substantive participating
rights held by Fannie Mae. Accordingly, the Borrower and the Parent account for
the ownership interest using the equity method. As of December 31, 2016 and
December 31, 2015, the joint venture owned 856 and 939 properties, respectively.

2.Prime Joint Venture (Non-performing Loans)

A subsidiary of the Borrower is party to a joint venture with Prime Asset Fund
VI, LLC (“Prime”), an entity managed by Prime Finance, an asset manager that
specializes in acquisition, resolution and disposition of NPLs. Our subsidiary
holds a greater than 98.75% interest in the joint venture. We have determined to
exit the NPL business and have sold substantially all of the assets of the joint
venture, with the remaining assets currently being marketed for disposition.
Prime earns a one-time fee from us, equal to a percentage of the value (as
determined pursuant to the Amended and Restated Limited Partnership Agreement
(the “Amended JV Partnership Agreement” of PrimeStar Fund I, L.P.) of the NPLs
and homes we originally designated as rental pool assets upon disposition or
resolution of such assets. Prime also earns a fee in connection with the asset
management services that Prime provides to the joint venture and additional
incentive fees related to the sale of assets in connection with our exit from
the NPL business. We are expecting to sell all of the joint venture’s remaining
assets, which in aggregate totaled approximately $76.9 million as of December
31, 2016, by mid-2017. Accordingly, we have reclassified this activity to
discontinued operations.

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 6.02

 

Existing Convertible Indebtedness

 

•

$172.5 million of 4.50% Convertible Senior Notes maturing on October 15, 2017

 

•

$230.0 million of 3.00% Convertible Senior Notes maturing on July 1, 2019

 

•

$345.0 million of 3.50% Convertible Senior Notes maturing on January 15, 2022

 

 